Exhibit 10.6

PURCHASE AND SALE AGREEMENT

by and among

MOUNTAIN VISTA MEDICAL CENTER, LP

IASIS GLENWOOD REGIONAL MEDICAL CENTER, LP

THE MEDICAL CENTER OF SOUTHEAST TEXAS, LP

collectively, as Sellers

and

MPT OF MESA, LLC

MPT OF PORT ARTHUR, LLC

MPT OF WEST MONROE, LLC

collectively, as Purchasers

dated as of August 8, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page
No.  

ARTICLE I DEFINITIONS; INCORPORATION OF RECITALS AND EXHIBITS; PRINCIPLES OF
CONSTRUCTION

     5  

ARTICLE II SALE, PURCHASE PRICE, CLOSING

     13  

2.1

 

Purchase and Sale

     13  

2.2

 

Purchase Price

     14  

2.3

 

Application of Deposit

     15  

2.4

 

Escrow Agent

     15  

2.5

 

Closing

     17  

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS

     17  

3.1

 

Sellers Representations and Warranties

     17  

3.2

 

Representations and Warranties of Purchaser

     20   

3.3

 

Covenants of Sellers

     21   

3.4

 

Covenants of Purchaser

     24  

3.5

 

Covenants with Respect to HSR Act

     24  

ARTICLE IV TITLE MATTERS

     25  

4.1

 

Title and Survey

     25  

4.2

 

UCC Searches

     25  

4.3

 

Updated Commitment and Survey

     25  

4.4

 

Objections

     25  

4.5

 

Cure

     26  

ARTICLE V CONDITIONS PRECEDENT TO CLOSING

     27  

5.1

 

Conditions Precedent to Sellers’ Obligations

     27  

5.2

 

Conditions Precedent to Purchasers’ Obligations

     28  

ARTICLE VI CLOSING DELIVERIES

     29  

6.1

 

Mutual Deliveries

     29  

6.2

 

Purchasers Deliveries

     30   

6.3

 

Sellers Deliveries

     31   

6.4

 

Frustration of Closing Conditions

     32   

ARTICLE VII AS-IS CONDITION; RELEASE

     32   

7.1

 

“As Is” Condition of Property

     32   

7.2

 

RELEASE

     33  

ARTICLE VIII ADJUSTMENTS

     35  

8.1

 

Adjustments

     35  

8.2

 

Transaction Costs

     36  

 

i



--------------------------------------------------------------------------------

ARTICLE IX CASUALTY; CONDEMNATION; ENVIRONMENTAL LIABILITY

     36  

9.1

 

No Purchase Price Adjustment

     36  

ARTICLE X TERMINATION; DEFAULT

     36  

10.1

 

Termination

     36  

10.2

 

Effect of Termination

     37  

10.3

 

Default by Purchaser

     38  

ARTICLE XI INDEMNIFICATION

     38  

11.1

 

Survival of Representations and Warranties

     38  

11.2

 

Indemnification

     39  

11.3

 

Indemnification Claim Procedures

     40   

11.4

 

Limitations on Indemnification Liability

     42   

11.5

 

No Duplication

     43  

11.6

 

Mitigation

     43  

11.7

 

Indemnification Sole and Exclusive Remedy

     43  

ARTICLE XII MISCELLANEOUS

     43  

12.1

 

Brokers

     43  

12.2

 

Specific Performance

     43  

12.3

 

Assignment

     44  

12.4

 

Entire Agreement

     44  

12.5

 

Amendments and Waivers

     44  

12.6

 

Counterparts

     44  

12.7

 

Successors and Assigns, No Third Party Beneficiaries

     44  

12.8

 

Governing Law

     44  

12.9

 

Submission to Jurisdiction

     44  

12.10

 

Cooperation and Further Assurances

     45  

12.11

 

Severability

     45  

12.12

 

Headings

     45  

12.13

 

Bulk Sales Laws

     45  

12.14

 

Notices

     46  

12.15

 

Dates; Time of the Essence

     47  

12.16

 

Commercially Reasonable Efforts

     47  

12.17

 

Alternative Transaction Structure

     47  

12.18

 

Public Interest Covenants

     47  

12.19

 

Press Releases

     47  

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of August 8, 2013 (the “Effective Date”) by and among MOUNTAIN VISTA MEDICAL
CENTER, LP, a Delaware limited partnership, IASIS GLENWOOD REGIONAL MEDICAL
CENTER, LP, a Delaware limited partnership, and THE MEDICAL CENTER OF SOUTHEAST
TEXAS, LP, a Delaware limited partnership (each such entity, a “Seller” and
collectively, “Sellers”), and MPT OF MESA, LLC, a Delaware limited liability
company, MPT OF PORT ARTHUR, LLC, a Delaware limited liability company, and MPT
OF WEST MONROE, LLC, a Delaware limited liability company (each such entity, a
“Purchaser” and collectively, “Purchasers”).

RECITALS

WHEREAS, Sellers own those certain hospital facilities (each a “Facility” and
collectively, the “Facilities”) listed on Schedule 1 hereto, in each case
consisting, collectively, of the following (collectively, the “Real Property”):

(a) the real property with respect to such Facility legally described in Exhibit
A hereto, together with all rights, easements and interests appurtenant thereto
including, but not limited to, any streets or other public ways adjacent to such
real property and any water or mineral rights owned by Sellers (collectively,
the “Land”);

(b) all buildings, structures and other improvements of every kind located on
the Land, including alleyways and connecting tunnels, sidewalks, utility pipes,
conduits and lines (on-site and off-site to the extent Sellers have obtained any
interest in the same), parking areas and roadways appurtenant to such buildings
and structures (collectively, the “Improvements”); and

(c) all building fixtures, including all components thereof, located in, on or
used in connection with and permanently affixed to or incorporated into the
Improvements (other than Retained Property), including, without limitation, any
and all furnaces, boilers, heaters, electrical equipment, heating, plumbing,
lighting, ventilating, refrigerating, incineration, air and water pollution
control, waste disposal, air-cooling and air conditioning systems and apparatus,
sprinkler systems and fire and theft protection equipment and built-in oxygen
and vacuum systems, all of which to the greatest extent permitted by law are
hereby deemed to constitute real estate, but specifically excluding any Retained
Property (as defined below).

WHEREAS, Sellers desire to sell to Purchasers the Real Property and Purchasers
desire to purchase the Real Property from Sellers, on the terms and conditions
set forth in this Agreement;

WHEREAS, concurrently with the Closing (as hereinafter defined) the applicable
Purchaser or an Affiliate of such Purchaser, as lessor, and the applicable
Seller or an Affiliate of such Seller, as lessee, will enter into a separate
lease agreement for each Facility, each in substantially the form attached as
Exhibit B hereto (individually and collectively, as the context requires, the
“Lease Agreement”), pursuant to which such lessor will lease such Facility to
such lessee, and to the extent applicable, will sublet the premises leased
pursuant to any Assigned Lease in accordance with the terms of the Lease
Agreement; and



--------------------------------------------------------------------------------

WHEREAS, concurrently with the Closing, MPT of West Valley City, LLC, an
Affiliate of Purchasers, as lessor (“Pioneer Valley Landlord”), and Jordan
Valley Medical Center, LP, an Affiliate of Sellers, as lessee (“Pioneer Valley
Tenant”), will enter into an amended and restated lease agreement substantially
in the form attached as Exhibit B hereto with such changes as are reasonably
agreed to by the Parties, including a provision providing for a $2,035,000 fund
from Pioneer Valley Landlord for certain exterior renovations (the “Pioneer
Valley Lease Agreement”), pursuant to which the terms of that certain Amended
and Restated Pioneer Hospital Lease, dated as of June 28, 2002 (as the same has
been amended or modified from time to time, the “Original Pioneer Valley
Lease”), shall be amended and restated in its entirety.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for such other good and valuable consideration, the receipt of which is hereby
acknowledged, the Parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; INCORPORATION OF RECITALS AND EXHIBITS;

PRINCIPLES OF CONSTRUCTION

1.1 The following terms shall have the following meanings in this Agreement:

“Accounting Referee” shall have the meaning assigned to such term in
Section 2.2(c) of this Agreement.

“Action” shall mean any claim, action, suit, audit, assessment, arbitration or
inquiry, or any proceeding or investigation, whether judicial, arbitral,
administrative or other, by or before any Governmental Entity.

“Affiliate” shall mean, with respect to a Person, any other Person that directly
or indirectly Controls, is Controlled by, or is under common Control with, such
Person.

“Allocation Statement” shall have the meaning assigned to such term in
Section 2.2(c) of this Agreement.

“Assigned Leases” shall mean the Leases set forth on Schedule 1.1(n) attached
hereto.

“Audited Financial Statements” shall mean the financial statements listed on
Schedule 1.1(a) and identified as being audited.

“Basket Amount” shall have the meaning assigned to such term in Section 11.4(b)
of this Agreement.

“Business” shall mean the operation of the Facilities and other ancillary uses
relating thereto as conducted at the Real Property as of the Effective Date.

 

5



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday or Sunday, a legal
holiday or a day on which banking institutions in New York, New York are
authorized or required by law, regulation or executive order to close.

“Business Records” shall mean, to the extent maintained by, issued to or held by
Sellers and in each case to the extent in the possession or reasonable control
of Sellers: all books and records relating to the Real Property or the Business
or the ownership thereof, including all Tax Returns (excluding income tax
returns), files, invoices, correspondence, studies, reports or summaries
relating to any environmental matters, and other books and records relating to
the ownership or maintenance of any of the Real Property or the Business,
surveys, engineering or environmental reports and other studies, investigations
or depictions of the Real Property or the Business.

“Claims” shall have the meaning assigned to such term in Section 7.2 of this
Agreement.

“Closing” shall have the meaning assigned to such term in Section 2.5 of this
Agreement.

“Closing Date” shall have the meaning assigned to such term in Section 2.5 of
this Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Collateral Leases” shall have the meaning assigned to such term in
Section 3.1(d)(vi) of this Agreement.

“Contracts” shall mean, collectively, any and all agreements relating to the
ownership, use, leasing, management, operation, development, construction,
maintenance or repair of, or provision of materials, labor or services to, any
Facility, any of the Real Property, or any Business conducted thereon, to which
any Seller is party or is bound, but specifically excluding the Leases.

“Control” (including the corollary terms “controlled by” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise.

“Damages” shall mean all charges, monetary judgments, awards, damages, dues,
penalties, fines, costs, amounts paid in settlement, liabilities, obligations,
liens, losses, fees and expenses (including reasonable attorneys’ and
accountants’ fees and expenses), but specifically excluding consequential,
punitive, treble or similar damages, lost profits and/or diminution in value.

“Dataroom” shall mean the Merrill Corporation website data room that has been
prepared by or on behalf of Sellers in connection with this Agreement, and to
which access has been provided to Purchasers in connection with the execution
and delivery of this Agreement.

 

6



--------------------------------------------------------------------------------

“Deposit” shall have the meaning assigned to such term in Section 2.2(a) of this
Agreement.

“Effective Date” shall have the meaning assigned to such term in the Preamble of
this Agreement.

“Environmental Laws” shall mean all federal, state and local Legal Requirements
relating to pollution or the environment, including laws relating to releases or
threatened releases of or exposure to Hazardous Materials or relating to the
manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Materials and Legal Requirements with regard to
recordkeeping, notification, disclosure and reporting requirements respecting
Hazardous Materials.

“Environmental Liabilities” shall mean any and all Damages and other liabilities
arising in connection with or in any way relating to the Real Property, or the
use, operation or ownership of the Real Property or the conduct of Business by
Sellers or any Affiliates of Sellers, whether vested or unvested, contingent or
fixed, actual or potential, that (i) arise under or relate to Environmental
Laws, Hazardous Materials, or arise in connection with or relate to any matter
disclosed or required to be disclosed in Schedule 1.1(e) and (ii) arise from or
relate in any way to actions (and failures to act) occurring or conditions
existing prior to the Closing Date.

“Escrow Agent” shall have the meaning assigned to such term in Section 2.2(a) of
this Agreement.

“Existing Policies” shall have the meaning assigned to such term in Section 4.1
of this Agreement.

“Facility” shall have the meaning set forth in the Recitals to this Agreement.

“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time, consistently applied.

“Glenwood Facility” shall mean the Facility described on Schedule 1 hereto and
commonly known as the Glenwood Regional Medical Center.

“Governmental Entity” shall mean any federal, state or local government, any
court, administrative agency or commission or other governmental authority or
instrumentality, including the Health Departments.

“Hazardous Materials” shall mean (A) those substances included within the
definitions of any one or more of the terms “hazardous substances,” “toxic
pollutants,” “hazardous materials,” “toxic substances,” and “hazardous waste” or
otherwise characterized as hazardous, toxic or harmful to human health or the
environment, under any Environmental Law, (B) petroleum, radon gas, lead based
paint, asbestos or asbestos containing material and polychlorinated biphenyls
and (C) toxic mold or water conditions which may exist at the Real Property or
other matters governed by any applicable federal, state or local law or statute.

 

7



--------------------------------------------------------------------------------

“Health Departments” shall mean departments of health, and/or any Governmental
Entity (including any state or local agency of each of the states where the Real
Property is located) which have jurisdiction over the licensing, ownership
and/or operations of the Real Property as hospital facilities or any other
healthcare use.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Identified Financial Statements” shall mean the Audited Financial Statements
and the Unaudited Financial Statements.

“Impermissible Defects” shall have the meaning assigned to such term in
Section 4.5 of this Agreement.

“Improvements” shall have the meaning assigned to such term in the Recitals of
this Agreement.

“Indemnification Amount” shall have the meaning assigned to such term in
Section 11.4(a) of this Agreement.

“Indemnification Claim” shall have the meaning assigned to such term in
Section 11.3 of this Agreement.

“Indemnified Party” shall have the meaning assigned to such term in Section 11.3
of this Agreement.

“Indemnitor” shall mean the party required to provide indemnification pursuant
to Section 11.2 of this Agreement.

“Insurance Policies” shall mean the insurance policies that Sellers maintain as
of the Effective Date with respect to the Facilities.

“Inventory” shall mean, if any, building materials, supplies, hardware,
carpeting and other inventory maintained in connection with Sellers’ ownership
and operation of the Real Property.

“Land” shall have the meaning assigned to such term in the Recitals of this
Agreement.

“Lease Agreement” shall have the meaning assigned to such term in the Recitals
of this Agreement.

“Leases” shall mean all written leases, subleases, license agreements or other
occupancy agreements affecting the Real Property under which a Seller is the
landlord, lessor, lessee or tenant, and all rent, income and proceeds arising
therefrom and security and other deposits made by the tenants thereunder.

 

8



--------------------------------------------------------------------------------

“Legal Requirements” shall mean any statute, rule, regulation, ruling or
requirement of any Governmental Entity.

“Liens” shall have the meaning assigned to such term in Section 2.1(a) of this
Agreement.

“Material Adverse Effect” shall mean any event, circumstance, change or effect
that (i) has had, or would reasonably be expected to have, a material adverse
effect on any Seller, the Business conducted by such Seller on the Real Property
owned by such Seller, or the Real Property owned by such Seller, including the
operation or condition thereof, taken as a whole; provided, however, that in no
event shall any of the following, alone or in combination, be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been, or will be, a “Material Adverse Effect”: any event,
circumstance, change, or effect relating to (a) changes in conditions in the
U.S. or global economy or capital or financial markets in general, including
changes in interest or exchange rates or to the hospital industry in general,
(b) changes in general legal, tax, regulatory, political or business conditions
that, in each case, generally affect the geographic regions in which the Real
Property is located or the hospital industry, (c) changes in Legal Requirements
and/or GAAP that are adopted or enacted after the date hereof or the
interpretation thereof, (d) the announcement of this Agreement or the
consummation of the transactions contemplated hereby, including the impact
thereof on relationships, contractual or otherwise, with tenants, suppliers,
lenders, vendors, investors, venture partners or employees, provided that the
exception in this clause (d) shall not be deemed to apply to “Material Adverse
Effect” qualifications in the representations and warranties set forth in
Section 3.1(b) and/or Section 3.1(c) or the conditions in Section 5.2(a) or
Section 5.2(b) (in each case, solely to the extent relating to the
representations and warranties in Section 3.1(b) and/or Section 3.1(c)), (e) any
failure, in and of itself, to meet any internal projections of Sellers,
(f) declaration by the U.S. of a natural emergency or war, acts of war,
hostilities, sabotage or terrorism, or any escalation or worsening of any such
acts of war, hostilities, sabotage or terrorism threatened or underway as of the
date of this Agreement, (g) earthquakes, hurricanes or other natural disasters,
or (h) any action taken by Sellers at the request or with the prior written
consent of Purchasers, or (ii) will, or would reasonably be expected to, prevent
or materially impair the ability of any Seller to consummate the transactions
contemplated hereby.

“Mountain Vista Facility” shall mean the Facility described on Schedule 1 hereto
and commonly known as the Mountain Vista Medical Center.

“Original Pioneer Valley Lease” shall have the meaning assigned to such term in
the Recitals of this Agreement.

“Outside Date” shall have the meaning assigned to such term in Section 2.5 of
this Agreement.

“Parties” shall mean each Purchaser and each Seller.

“Permits” shall mean all governmental permits, licenses, certificates and
authorizations relating to the use or operation of any of the Real Property
and/or the Business, permits, accreditations, approvals and certificates used in
or relating to the ownership, occupancy

 

9



--------------------------------------------------------------------------------

or operation of all or any part of the Real Property and/or the Business,
including any permit, license, accreditation or other approval necessary under
applicable federal, state or local law in order to permit the operation of the
Real Property as hospital facilities.

“Permitted Exceptions” shall mean those matters set forth on Exhibit C attached
hereto and made a part hereof and any other exception which shall be deemed to
be a Permitted Exception in accordance with Article IV of this Agreement;
provided, however, that in no event shall the Permitted Exceptions include any
Impermissible Defects.

“Person” shall mean any individual, partnership, limited partnership,
association, corporation, limited liability company, trustee, trust, executor,
administrator, legal representative, government (including any Governmental
Entity) or any other entity, whether or not having a legal status.

“Per-Claim Basket” shall have the meaning assigned to such term in
Section 11.4(b) of this Agreement.

“Pioneer Valley Landlord” shall have the meaning assigned to such term in the
Recitals of this Agreement.

“Pioneer Valley Lease Agreement” shall have the meaning assigned to such term in
the Recitals of this Agreement.

“Pioneer Valley Tenant” shall have the meaning assigned to such term in the
Recitals of this Agreement.

“Purchase Price” shall have the meaning assigned to such term in Section 2.2 of
this Agreement.

“Purchaser Indemnified Parties” shall have the meaning assigned to such term in
Section 11.2(a) of this Agreement.

“Purchaser Waived Representation” shall have the meaning assigned to such term
in Section 11.4(d).

“Real Property” shall have the meaning assigned to such term in the Recitals of
this Agreement.

“Releasees” shall have the meaning assigned to such term in Section 7.2 of this
Agreement.

“Required Filings” shall mean those certain filings required to be made with
Government Entities in connection with the consummation of the transactions
contemplated herein, as set forth on Schedule 1.1(k).

“Required Governmental Consents” shall mean those certain consents required from
Governmental Entities in connection with the consummation of the transactions
contemplated herein and listed on Schedule 1.1(l).

 

10



--------------------------------------------------------------------------------

“Retained Property” shall mean all machinery, furniture and equipment, including
phone systems and computers, trade fixtures, motor vehicles, Inventory, supplies
and all other personal property used in the maintenance and/or operation of the
Real Property as hospital facilities or otherwise owned by each Seller, whether
or not affixed to the Real Property. For the avoidance of doubt, the Retained
Property shall include, without limitation, those items listed on Schedule
1.1(m). Schedule 1.1(m) is solely for convenience and shall not be construed as
being an exhaustive list of items that constitute Retained Property hereunder.

“Rite Aid Lease” shall mean that certain Lease by and between IASIS Glenwood
Regional Medical Center, LP’s predecessor–in-interest, as landlord, and K&B
Louisiana Corporation’s predecessor-in-interest, as Tenant, dated July 1, 1972,
as amended by Amendment #1 to Lease dated September 1, 1972, Letter dated
October 9, 1973, Amendment #3 to Lease dated December 3, 1993, and Amendment #4
to Lease February 22, 1995.

“Rite Aid ROFR” shall mean the right of first refusal to purchase the entire
McMillan Mall located within the Glenwood Facility or a portion thereof
comprising the premises leased to K&B Louisiana Corporation by IASIS Glenwood
Regional Medical Center, LP as set forth in the Rite Aid Lease.

“Rite Aid Waiver Notice” shall mean notice from Seller to Purchaser advising
Purchaser that K&B Louisiana Corporation has waived the Rite Aid ROFR
accompanied by written notice from K&B Louisiana Corporation which evidences
such waiver.

“Seller Indemnified Parties” shall have the meaning assigned to such term in
Section 11.2(b) of this Agreement.

“Sellers’ Knowledge” or words of similar import shall be deemed to refer
exclusively to matters within the actual knowledge of any Seller Knowledge
Individual; provided that, if a Seller Knowledge Individual is the Chief
Executive Officer or Chief Financial Officer of a Seller, then the actual
knowledge of any such Seller Knowledge Individual shall be limited to the
portion of the Real Property that such Seller Knowledge Individual’s Seller owns
and the Business conducted thereon.

“Seller Knowledge Individuals” shall mean (i) the Chief Executive Officer and
Chief Financial Officer of each Seller and (ii) the Chief Financial Officer of
IASIS Healthcare LLC.

“Southeast Texas Facility” shall mean the Facility described on Schedule 1
hereto and commonly known as the Medical Center of Southeast Texas.

“Surveys” shall have the meaning assigned to such term in Section 4.1 of this
Agreement.

“Survey Update” shall have the meaning assigned to such term in Section 4.3 of
this Agreement.

“Survival Expiration Date” shall have the meaning assigned to such term in
Section 11.1 of this Agreement.

 

11



--------------------------------------------------------------------------------

“Taxes” shall mean any federal, state, county, local or non-United States taxes,
charges, fees, levies, or other assessments, including all net income, gross
income, sales and use, ad valorem, transfer, gains, profits, excise, franchise,
real and personal property, gross receipt, production, business, occupation,
disability, employment, payroll, license, estimated, stamp, custom duties,
severance or withholding taxes, charges imposed by any Governmental Entity, and
including any interest and penalties (civil or criminal) on or additions to any
such taxes.

“Tax Returns” shall mean any returns, declarations, reports, claims for refund,
information returns or statements filed or required to be filed with any
Governmental Entity with respect to Taxes, including any schedules or
attachments thereto, and including any amendments thereof.

“Title Company” shall mean Fidelity National Title Insurance Company.

“Title Objection Notice” shall have the meaning assigned to such term in
Section 4.4 of this Agreement.

“Title Update” shall have the meaning assigned to such term in Section 4.3 of
this Agreement.

“Updates” shall have the meaning assigned to such term in Section 4.3 of this
Agreement.

“Unaudited Financial Statements” shall mean the financial statements listed in
Schedule 1.1(a) and identified as being unaudited.

1.2 The Recitals set forth above and the Exhibits and Schedules attached to this
Agreement are hereby incorporated by this reference.

1.3 All references to Sections contained herein are to Sections in this
Agreement and all references to Exhibits and Schedules contained herein are to
Exhibits and Schedules attached to this Agreement unless otherwise specified.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Unless otherwise specified herein, all
terms defined in this Agreement shall have the definitions given them in this
Agreement when used in any certificate or other document made or delivered
pursuant thereto. All uses of the word “including” shall mean including, without
limitation unless the context shall indicate otherwise. Unless otherwise
specified, the words hereof, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. For purposes of the
Glenwood Facility, all common law terms shall be deemed to include substantially
equivalent terms applicable to the Real Property and related operations of the
Glenwood Facility under Louisiana law. For example, all uses of the words “real
property” or “real estate,” “easement,” “fixture,” and “personal property”
herein shall include “immovable property,” “servitude,” “component part,” and
“movable property,” respectively, under Louisiana law.

 

12



--------------------------------------------------------------------------------

1.4 The representations, warranties, obligations and rights of each Seller,
shall be those of all the parties comprising Sellers, such that each such Party
shall be jointly and severally liable for all obligations of Sellers hereunder,
and any consent, acceptance, amendment or waiver agreed to or given by any
Seller shall be deemed binding on all Sellers. The representations, warranties,
obligations and rights of each Purchaser, shall be those of all the parties
comprising Purchasers, such that each such Party shall be jointly and severally
liable for all obligations of Purchasers hereunder, and any consent, acceptance,
amendment or waiver agreed to or given by any Purchaser shall be deemed binding
on all Purchasers.

ARTICLE II

SALE, PURCHASE PRICE, CLOSING

2.1 Purchase and Sale.

(a) On the Closing Date, pursuant to the terms and subject to the conditions set
forth in this Agreement, (i) Sellers shall sell and transfer to Purchasers and
Purchasers shall purchase and accept from Sellers, all of Sellers’ right, title
and interest in and to the Real Property, free and clear of all mortgages, deeds
of trust, pledges, hypothecations, assignments, security interests, liens,
claims, encumbrances, easements or other title exceptions (collectively,
“Liens”), except for Permitted Exceptions, and (ii) Purchasers shall purchase
the Real Property from Sellers and shall accept title thereto, subject to the
Permitted Exceptions.

(b) Notwithstanding anything to the contrary contained in this Agreement, it is
expressly agreed by the parties hereto that the following items are expressly
not included in the Real Property to be sold to Purchasers:

(i) Cash. All cash on hand or on deposit in any bank, operating account or other
account maintained by or for the benefit of Sellers in connection with the
ownership, operation or management of the Real Property;

(ii) Third Party Property. Any fixtures, personal property, equipment,
trademarks or other intellectual property or other assets which are owned by
(A) the supplier or vendor under any Contract, (B) the tenant under any Lease,
(C) any employees of Sellers, or (D) any tenant, guest, patient or customer of
any Real Property;

(iii) Retained Property, Permits, Contracts and Leases. Any and all Retained
Property, Permits, Contracts, and Leases (other than the Assigned Leases);

(iv) Intangibles. Any and all intangible property of Sellers relating to the
Real Property; and

(v) Insurance Claims. Any insurance claims or proceeds arising out of or
relating to events that occur prior to the Closing Date, subject to the terms of
Section 9.1 of this Agreement in connection with a casualty.

 

13



--------------------------------------------------------------------------------

2.2 Purchase Price.

(a) The aggregate purchase price for the transfer of the Real Property and the
consummation of the transactions described herein is Two Hundred Eighty-One
Million Two Hundred Fifty Thousand and No/100 Dollars ($281,250,000.00) (as such
amount may be adjusted pursuant to Article VIII, the “Purchase Price”), which
amount shall be allocated as provided in this Section 2.2. The Purchase Price
shall be payable as follows:

(i) Purchasers shall pay the sum of $14,062,500 (together with all interest
thereon, the “Deposit”) to the Title Company, acting as escrow agent (in such
capacity, “Escrow Agent”) on the date hereof by wire transfer of immediately
available federal funds pursuant to Escrow Agent’s written instructions.

(ii) The balance of the Purchase Price shall be paid by Purchasers to Sellers at
the Closing by wire transfer of immediately available funds pursuant to Sellers’
written instructions.

(b) The Deposit shall be held and disbursed by Escrow Agent as provided for in
this Agreement.

(c) Allocation of Purchase Price.

(i) Sellers and Purchasers agree that the allocation of the Purchase Price
between and among each Facility will be mutually agreed upon by the Parties.

(ii) Sellers and Purchasers shall negotiate in good faith to agree upon an
allocation statement of the different components of the Real Property within
each Facility (the “Allocation Statement”), which Allocation Statement shall be
prepared in a manner consistent with Section 1060 of the Code and the treasury
regulations thereunder and which shall be mutually agreed upon by the Parties.
To the extent Sellers and Purchasers have not agreed to the Allocation Statement
before the Closing Date, they shall continue to negotiate in good faith after
the Closing Date. If Sellers and Purchasers have not agreed to the Allocation
Statement on or before the 30th day after the Closing Date, any disputed items
shall be resolved by a firm of independent nationally recognized accountants
chosen and mutually accepted by both Parties (the “Accounting Referee”), whose
determination shall be final and binding on the Parties. The Accounting Referee
shall resolve the dispute within thirty (30) days after the item has been
referred to it.

(iii) The costs, fees and expenses of the Accounting Referee shall be borne
equally by Sellers, on the one hand, and Purchasers, on the other hand.
Purchasers, Sellers and their Affiliates shall report, act and file Tax Returns
and reports (including, but not limited to, Internal Revenue Service Form 8594)
in all respects and for all purposes consistent with the Allocation Statement.
Purchasers and Sellers shall timely and properly prepare, execute, file and
deliver

 

14



--------------------------------------------------------------------------------

all such documents, forms and other information as may be reasonably required to
prepare such Allocation Statement. Neither Purchasers nor Sellers shall take any
position (whether in audits, Tax Returns or otherwise) that is inconsistent with
the Allocation Statement unless required to do so by applicable law or a good
faith resolution of a Tax contest.

2.3 Application of Deposit.

(a) The Deposit shall be deposited in an interest-bearing account at Bank of
America, N.A. and shall be paid to the Party entitled to receive the Deposit
pursuant to the provisions of this Agreement. Such Party shall pay any income
taxes with respect to interest accrued on the Deposit.

(b) If the sale of the Real Property is consummated in accordance with the terms
of this Agreement, the Deposit shall be paid to Sellers at the Closing.

(c) If this Agreement is terminated pursuant to Section 10.1 (excluding,
however, any termination under Section 10.1(c) or otherwise resulting from or
caused by a default or failure by any Purchaser to perform any of its
obligations under this Agreement) or Section 4.1, the Deposit shall be refunded
to Purchasers.

(d) If this Agreement is terminated pursuant to Section 10.1(c) or the Closing
otherwise does not occur due to a default or failure by any Purchaser to perform
any of its obligations under this Agreement, the Deposit shall be paid to and
retained by Sellers in accordance with Section 10.3.

(e) If either Party makes a demand upon Escrow Agent for delivery of the
Deposit, Escrow Agent shall promptly give notice to the other Party of such
demand. If a notice of objection to the proposed payment is not received by
Escrow Agent from the other Party within ten (10) calendar days of its receipt
of notice from Escrow Agent, Escrow Agent is hereby authorized to deliver the
Deposit to the Party that made the demand. If Escrow Agent receives a notice of
objection within said ten (10) calendar day period, or if for any other reason
Escrow Agent in good faith elects not to deliver the Deposit to the Party that
made the demand, then Escrow Agent shall have the right, at its option, to
either (A) continue to hold the Deposit and thereafter pay it to the Party
entitled thereto when Escrow Agent receives (i) a written notice from the
objecting Party withdrawing the objection, (ii) a written notice signed by both
Parties directing disposition of the Deposit or (iii) a final judgment or order
of a court of competent jurisdiction or (B) deposit the Deposit with a court of
competent jurisdiction in the State of New York, and Escrow Agent shall rely
upon the decision of such court or a written statement executed by both Sellers
and Purchasers setting forth how the Deposit should be released.

2.4 Escrow Agent. The parties further agree that:

(a) Escrow Agent is executing this Agreement to acknowledge Escrow Agent’s
responsibilities hereunder, which may be modified only by a written amendment
signed by all of the parties hereto. Any amendment to this Agreement that is not
signed by Escrow Agent shall be effective as to the parties thereto, but shall
not be binding on Escrow Agent to the extent it modifies the rights and/or
obligations of Escrow Agent hereunder. Escrow Agent shall

 

15



--------------------------------------------------------------------------------

accept the Deposit with the understanding of Sellers and Purchasers that Escrow
Agent is not a party to this Agreement except to the extent of its specific
responsibilities hereunder, and does not assume or have any liability for the
performance or non-performance of Purchasers or Sellers hereunder to either of
them.

(b) Escrow Agent shall be protected in relying upon the accuracy, acting in
reliance upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to Escrow
Agent without verifying the truth or accuracy of any such notice, demand,
certificate, signature, instrument or other document.

(c) Escrow Agent shall not be bound in any way by any other agreement or
understanding between Sellers and Purchasers, whether or not Escrow Agent has
knowledge thereof or consents thereto unless such consent by Escrow Agent is
given in writing.

(d) Escrow Agent shall not be liable for any action taken or omitted by Escrow
Agent in good faith and believed by Escrow Agent to be authorized or within its
rights or powers conferred upon it by this Agreement, except for damage caused
by the gross negligence, bad faith or willful misconduct of Escrow Agent.

(e) Escrow Agent may resign at any time upon at least ten (10) days prior
written notice to Sellers and Purchasers. If, prior to the effective date of
such resignation, Sellers and Purchasers shall each have approved, in writing, a
successor escrow agent, then upon the resignation of Escrow Agent, Escrow Agent
shall deliver the Deposit to such successor escrow agent. From and after such
resignation and the delivery of the Deposit to such successor escrow agent,
Escrow Agent shall be fully relieved of all of its duties, responsibilities and
obligations under this Agreement, all of which duties, responsibilities and
obligations shall be performed by the appointed successor escrow agent. If for
any reason, Sellers and Purchasers shall not approve a successor escrow agent
within such period, Escrow Agent may bring any appropriate action or proceeding
for leave to deposit the Deposit with a court of competent jurisdiction, pending
the approval of a successor escrow agent, and upon such deposit Escrow Agent
shall be fully relieved of all of its duties, responsibilities and obligations
under this Agreement.

(f) Sellers and Purchasers hereby agree to, jointly and severally, indemnify,
defend and hold Escrow Agent harmless from and against any liabilities, damages,
losses, costs or expenses incurred by, or claims or charges made against, Escrow
Agent (including reasonable attorneys’ fees, expenses and court costs) by reason
of Escrow Agent’s acting or failing to act in connection with any of the matters
contemplated by this Agreement as escrow agent or in carrying out the terms of
this Agreement as escrow agent, except as a result of Escrow Agent’s gross
negligence, bad faith or willful misconduct.

(g) Subject to the provisions of Section 2.3(e), in the event that a dispute
arises in connection with this Agreement, or as to the rights of either Sellers
or Purchasers in and to, or the disposition of, the Deposit, Escrow Agent shall
have the right to (i) hold and retain the Deposit until such dispute is settled
or finally determined by litigation, arbitration or otherwise, or (ii) deposit
the Deposit with an appropriate court of law, following

 

16



--------------------------------------------------------------------------------

which Escrow Agent shall thereby and thereafter be relieved and released from
any liability or obligation under this Agreement, or (iii) institute an action
in interpleader or other similar action permitted by stakeholders in the State
of New York, or (iv) interplead any of the parties hereto in any action or
proceeding which may be brought to determine the rights of Sellers and
Purchasers to all or any part of the Deposit.

2.5 Closing. The closing of the sale and purchase of the Real Property and the
other transactions contemplated by this Agreement (the “Closing”) shall occur as
promptly as practicable (but in no event later than the fifth (5th) Business
Day) after all of the conditions set forth in Article V (other than those
conditions that by their terms are required to be satisfied or waived at the
Closing, but subject to the satisfaction or waiver of such conditions) shall
have been satisfied or waived by the party entitled to the benefit of the same
(such date, the “Closing Date”); provided, however, that the Closing shall take
place no later than September 30, 2013 (the “Outside Date”). The Closing shall
take place at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four
Times Square, New York, New York 10036, or at such other place or by such other
method as agreed to by the Parties hereto.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1 Sellers Representations and Warranties.

Sellers hereby jointly and severally represent and warrant to Purchasers, as
follows, as of the date hereof and as of the Closing Date:

(a) Capacity; Authority; Validity. Each Seller is a limited partnership, duly
organized, validly existing and in good standing under the laws of its state of
formation. Each Seller is duly qualified to do business and is in good standing
in every jurisdiction in which it owns Real Property, except for failures to be
so qualified or in good standing as has not had and would not reasonably be
expected to have a Material Adverse Effect. Each Seller has all necessary
limited partnership power and authority to enter into this Agreement, to perform
the obligations to be performed by such Seller hereunder and to consummate the
transactions contemplated hereby. This Agreement, the sale of the Real Property,
and the consummation by Sellers of the transactions contemplated hereby, have
been duly and validly authorized by all necessary limited partnership action of
each Seller. This Agreement has been duly executed and delivered by each Seller
and constitutes the legal, valid and binding obligation of each Seller,
enforceable against such Seller in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights and by general principles
of equity (whether applied in a proceeding at law or in equity).

(b) Restrictions. Neither the execution, delivery and performance of this
Agreement by Sellers nor the consummation of the transactions contemplated
hereby will conflict with or result in a breach of any term or provision of, or
constitute a default or violation under, accelerate performance under, or create
or impose any encumbrance pursuant to (i) the organizational or governing
documents of any Seller, (ii) any agreement, contract or instrument

 

17



--------------------------------------------------------------------------------

to which any Seller is a party, is a party or (iii) any Legal Requirement to
which any Seller or any of its Affiliates is subject, except as to clauses (ii)
and (iii), as individually or in the aggregate, has not had and would not be
reasonably expected to have a Material Adverse Effect.

(c) Consents, Filings, etc. Other than (i) any consent, filing or approval set
forth on Schedule 3.1(c), and (ii) such consents and approvals as have been made
or obtained, the execution, delivery and performance of this Agreement and the
consummation by Sellers of the transactions contemplated hereby will not require
any filing with, or consent or approval from, any Governmental Entity or any
other Person except (a) compliance with any applicable requirements of the HSR
Act, (b) Required Governmental Consents, (c) Required Filings, or (d) as,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.

(d) Real Property.

(i) Interests in Property. The applicable Seller is the owner of fee simple
title to the Real Property identified as being owned by such Seller on Schedule
1, in each case, free and clear of Liens other than Permitted Exceptions. Except
as set forth on Schedule 3.1(d)(i), there are no purchase contracts, options,
rights of first refusal or other written or oral agreements of any kind whereby
any person or entity will have acquired or will have any basis to assert any
right to acquire any title or interest in, all or any part of the Real Property.

(ii) Possession. Except for Leases of less than one thousand (1,000) square feet
and the Leases set forth on Schedule 3.1(d)(ii), there are no lease, license or
other occupancy agreements pursuant to which any Person is the lessee, licensee
or occupant of any space at any Facility.

(iii) Provisions Affecting the Real Property. Except as set forth in Schedule
3.1(d)(iii), as of the date hereof, to Sellers’ Knowledge, there are no, pending
or threatened in writing condemnation or any similar proceedings relating to the
Real Property.

(iv) Environmental Matters. Except as described on Schedule 3.1(d)(iv), to
Sellers’ Knowledge (i) no Seller has received any written notice of any Actions
pursuant to Environmental Laws arising out of violations of any Environmental
Laws or any release of Hazardous Materials on the Real Property and (ii) no
material remediation of Hazardous Materials is currently being performed or
currently required to be performed on the Real Property. To Sellers’ Knowledge,
no written claims, complaints, notices, or requests for information have been
received by any Seller concerning any violation or alleged violation of any
Environmental Law or any releases of Hazardous Materials on the Real Property or
any portion thereof by any Governmental Entity which remains unresolved.

 

18



--------------------------------------------------------------------------------

(v) Lawsuits. Except as set forth on Schedule 3.1(d)(v), as of the date hereof,
there is no claim, lawsuit, proceeding or investigation pending or, to Sellers’
Knowledge, threatened in writing, against any Seller or any of the Real Property
that would prevent or materially delay consummation of the transactions
contemplated hereby or that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(vi) Collateral Leases. Except as set forth on Schedule 3.1(d)(vi), there are no
material leases of real property or improvements and/or space in real property
or improvements used in connection with the operation of the Facilities where
any Seller is the tenant, including, without limitation, any ground leases (the
“Collateral Leases”). Seller has delivered to Purchaser complete, correct and
current copies of all written Collateral Leases. Except as set forth on Schedule
3.1(d)(vi), the Collateral Leases are in full force and effect and there are no
monetary defaults or material non-monetary defaults by the applicable Seller
that is the tenant under such Collateral Lease or, to Seller’s Knowledge, by the
landlord under any such Collateral Leases (including any of the ground leases).

(vii) Financial Statements. Sellers have delivered to Purchasers the Identified
Financial Statements. The Identified Financial Statements have been prepared in
accordance with GAAP in all material respects, consistently applied (except, in
the case of the Unaudited Financial Statements, for the absence of footnotes
(that, if presented, would not differ materially from those included in the
Audited Financial Statements) and normal recurring year-end adjustments (the
effect of which will not, individually or in the aggregate, be material)). The
Identified Financial Statements fairly present in all material respects the
result of the operations (with respect to the Unaudited Financial Statements),
and the result of the operations and the assets and liabilities (with respect to
all of the other Identified Financial Statements), of Sellers with respect to
the periods covered therein. No Seller has any material liabilities or
obligations, and to Sellers’ Knowledge, there is no basis for any assertion
against Sellers of any material liability or obligation, except those
liabilities or obligations which are (a) fully reflected or adequately reserved
against in the Identified Financial Statements, (b) disclosed in this Agreement
or in the Schedules hereto, or (c) incurred in the ordinary course of business
consistent with past practice from and after the date of the last Audited
Financial Statements.

(viii) Tax Status. No Seller is a foreign person as defined in Section 1445 of
the Code.

(ix) Permits. Subject to Section 3.1(c) hereof, each Seller holds all material
Permits from Governmental Entities necessary for the ownership and operation of
its portion of the Real Property and the Business under applicable Legal
Requirements except for (i) incidental Permits which would be readily obtainable
by any qualified applicant without undue burden in the event of any lapse,
termination, cancellation or forfeiture thereof or (ii) those

 

19



--------------------------------------------------------------------------------

that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. Each Seller is in compliance in all material respects
with the terms of the Permits covered by the preceding sentence and all such
Permits are valid and in full force and effect in all material respects except
to the extent any non-compliance or failure of Permits to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect.
Sellers have not received any written notice alleging that any Seller is in
default under any of the Permits and to Sellers’ Knowledge there does not exist
a default under any of the Permits which default, individually or in the
aggregate, has had or would be reasonably expected to have a Material Adverse
Effect.

(x) Absence of Certain Changes. Since December 31, 2012, Sellers have operated
the Real Property in the ordinary course, consistent with past practice, and no
Seller and, to Sellers’ Knowledge, no Facility, has: suffered any adverse
change, event, occurrence, development or state of circumstances or facts which
has had or could reasonably be expected to result in or have a Material Adverse
Effect.

(e) Government Programs. Sellers and the Facilities participate without
restriction under Title XVIII of the Social Security Act (“Medicare”) and Title
XIX of the Social Security Act (“Medicaid”), and the Medicare and the Medicaid
programs administered by the states in which the Real Property is located
(collectively, “Government Programs”). Sellers have received Medicare or
Medicaid reimbursement with respect to the Facilities and are eligible to
receive payment without restriction under the Government Programs. The
Facilities are in material compliance with the conditions of participation for
the Government Programs, and there is no proceeding or other action pending, or,
to Sellers’ Knowledge, threatened, involving any of the Government Programs or
any other third party payor programs, including the Facilities’ participation in
and the reimbursement received by Sellers with respect to the Facilities from
the Government Programs or any other third party payor programs. Neither Sellers
nor, to Sellers’ Knowledge, any of their employees, officers or directors have
committed a material violation of any Legal Requirements relating to payments
and reimbursements under the Government Programs or any other third party payor
program.

(f) No Seller or any of their respective Affiliates (1) appears on the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the Annex to United States
Executive Order 132224-Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, or (2) is a
prohibited party under the laws of the United States.

3.2 Representations and Warranties of Purchasers. Purchasers hereby represent
and warrant to Sellers as follows, as of the date hereof and as of the Closing
Date:

(a) Capacity; Authority; Validity. Each Purchaser is a limited liability
company, duly organized, validly existing and in good standing under the laws of
the State of Delaware. Each Purchaser has all necessary power and authority to
enter into this Agreement, to perform the obligations to be performed by such
Purchaser hereunder and to consummate the transactions contemplated hereby. This
Agreement and the consummation by Purchasers of the

 

20



--------------------------------------------------------------------------------

transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action of each Purchaser. This Agreement has been duly
executed and delivered by each Purchaser and constitutes the legal, valid and
binding obligation of each Purchaser, enforceable against each Purchaser in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights and by general principles of equity (whether applied in a
proceeding at law or in equity).

(b) Restrictions. Neither the execution, delivery and performance of this
Agreement by Purchasers nor the consummation of the transactions contemplated
hereby will conflict with or result in a material breach of any term or
provision of, or constitute a default or violation under or accelerate
performance under, or result in the creation or imposition of any encumbrance
pursuant to, (i) the organizational or governing documents of any Purchaser,
(ii) any material agreement, contract or instrument to which any Purchaser is a
party or (iii) any Legal Requirement to which any Purchaser is subject, except
as to clauses (ii) and (iii), as would not, individually or in the aggregate, be
reasonably expected to prevent or materially delay the consummation of the
transactions contemplated by this Agreement.

(c) Consents, Filings, etc. Other than such consents, filings and approvals as
are referenced in clauses (a)-(d) of Section 3.1(c) or have been made or
obtained and such consents, filings and approvals set forth on Schedule 3.1(c),
the execution and delivery of this Agreement and the performance and
consummation by Purchasers of the transactions contemplated hereby will not
require any filing, consent or approval from any Governmental Authority except
as would not, individually or in the aggregate, be reasonably expected to
prevent or materially delay the consummation of the transactions contemplated by
this Agreement.

(d) No Lawsuits. There is no lawsuit, proceeding or investigation pending or, to
the knowledge of any Purchaser, threatened, against any Purchaser that would
prevent or materially delay consummation of the transactions contemplated
hereby.

(e) Neither Purchasers nor any of their respective Affiliates (1) appears on the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the Annex to United
States Executive Order 132224-Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism, or (2) is a
prohibited party under the laws of the United States.

3.3 Covenants of Sellers. Sellers hereby covenant as follows:

(a) Operation of Property. For the period from the Effective Date until the
Closing Date, Sellers shall use commercially reasonable efforts to: (i) operate
the Real Property and the Business (A) substantially in the ordinary course
consistent with past practice while maintaining present services and
(B) substantially in accordance with Legal Requirements, (ii) keep on hand
sufficient materials, supplies, equipment and other personal property for the
efficient operation and management of the Real Property in the ordinary course
consistent with past practice; (iii) not make any material alterations to the
Real Property other than repairs in the ordinary course, in each case, without
obtaining Purchasers’ prior written consent, not to be

 

21



--------------------------------------------------------------------------------

unreasonably withheld; (vi) not, without the consent of Purchasers, cancel or
waive any claims or rights of material value held by Sellers and related to the
Real Property, or settle or compromise any Action with respect to Sellers’
interest in the Real Property, to the extent any such cancellation, waiver,
settlement or compromise would bind Purchasers or the Real Property after the
Closing Date; and (vii) not incur, assume or guarantee any material indebtedness
for money borrowed that is secured by any portion of the Real Property, or incur
any liabilities or obligations relating to the Real Property other than in the
ordinary course of business other than those which will be satisfied or
discharged prior to Closing.

(b) Insurance. Sellers shall keep continuously in force through and including
the Closing Date the Insurance Policies, or insurance policies in substantially
the same or better coverage and amounts.

(c) Change in Conditions. Sellers shall, to the extent any Seller obtains
knowledge thereof, promptly notify Purchasers of any change in any condition
with respect to the Real Property, or of the occurrence of any event or
circumstance, that makes any representation or warranty of Sellers to Purchasers
under this Agreement untrue or misleading, or any covenant of Sellers under this
Agreement incapable or materially less likely to be performed, or any condition
precedent incapable or materially less likely to be satisfied. Promptly, and in
any event within five (5) Business Days, after receipt, delivery, filing or
preparation, as the case may be, Sellers shall deliver to Purchasers true and
complete copies of: (i) any reports, filings, applications, or petitions made by
any Seller to any Governmental Entity with respect to any Real Property; and
(ii) any material written correspondence or notices to or from any Seller or
Governmental Entity with respect to any Real Property (excluding tax invoices).

(d) Consents. Sellers, at Sellers’ sole cost and expense, shall use commercially
reasonable efforts to obtain the Required Governmental Consents and any other
consents required or necessary for the consummation of the transactions
contemplated herein. Without limitation of the foregoing, Sellers shall submit
to the appropriate Governmental Entity any required applications with required
background information in order to obtain the Required Governmental Consents and
to make the Required Filings as and when due as set forth on Schedule 1.1(l) and
Schedule 1.1(k) respectively, and have its officers and representatives attend
any meetings as are reasonably requested by the applicable Governmental Entity
in connection therewith.

(e) No Shop. From the date hereof until the Closing Date or the earlier
termination of this Agreement, Sellers shall not and shall not authorize or
assist any of their Affiliates, shareholders, partners, directors, members,
officers, employees, agents or representatives, directly or indirectly, to
initiate contact with, respond to, solicit or encourage any inquiries, proposals
or offers by, or participate in any discussions or negotiations with, enter into
any agreement with, disclose any information concerning any of the Sellers, the
Real Property or the Business to, afford any access to the properties, books or
records of the Sellers to, or otherwise assist, facilitate or encourage any
Person in connection with the possible proposal for a sale or master lease of,
or financing secured by, the Real Property or any one or more of the Facilities.

 

22



--------------------------------------------------------------------------------

(f) Access to Premises and Information.

(i) From the date hereof until the Closing Date, or the earlier termination of
this Agreement, Sellers shall permit Purchasers and their respective
representatives to have reasonable access to the Real Property (including for
the purposes of conducting a Phase I environmental site assessment, which shall
not include any monitoring or any type of sample collection), and to the
Business Records as shall be reasonably requested to verify the accuracy of the
representations and warranties of Sellers contained in this Agreement, to verify
that the covenants of Sellers contained in this Agreement have been completed
and to determine whether the conditions set forth in Section 5.2 have been
satisfied (provided, however, Sellers shall not be required by this
Section 3.3(e)(i) to provide Purchasers and/or their respective representatives
with access to or to disclose information (x) that is subject to the terms of a
confidentiality agreement with a third party, (y) the disclosure of which would
violate any Legal Requirement or fiduciary duty or (z) that is subject to any
attorney-client privilege); provided that in each such instance in which
Purchasers intend to enter the Real Property pursuant to this Section 3.3(e)(i),
(i) Purchasers notify Sellers in writing of its intent to enter the Real
Property to conduct its due diligence not less than forty-eight (48) hours prior
to such entry; (ii) such entry shall be during normal business hours; (iii) the
date and time period are scheduled with Sellers (which shall act reasonably in
such scheduling); (iv) Sellers shall have the right to have a representative
present at the time of any such discussion or entry upon the Real Property; and
(v) Purchasers shall not in any event conduct any invasive testing or invasive
investigation or sampling of any environmental media or building materials with
respect to the Real Property. Notwithstanding the foregoing, (A) Purchasers
shall not have the right to interview the tenants under Leases or any employee
without the prior written consent of Sellers not to be unreasonably withheld,
conditioned or delayed and (B) Purchasers’ rights of access hereunder shall be
subject to the terms and limitations of, and rights of tenants under, any
Leases. In the event Purchasers are granted permission to conduct an inspection
Purchasers shall conduct such inspection so as to minimize interference with the
Business and the use of the Real Property by any of the tenants, employees,
invitees and patients of the Facilities. Failure of Sellers to grant Purchasers
access to a Real Property due to Sellers’ obligations under or, restrictions
contained in the Leases, or as a result of requirements of law, shall not
constitute a breach of this Section 3.3(e) or this Agreement by Sellers if
Sellers are acting reasonably. Sellers shall use commercially reasonable efforts
to arrange for such access.

(ii) To the extent that Purchasers damage the Real Property or any portion
thereof, Purchasers shall repair the same at their sole cost and expense.
Purchasers shall reimburse Sellers and hold Sellers and their Affiliates (and
each of their respective officers, directors, partners, advisors, managers,
employees and agents) (collectively, the “Indemnitees”) harmless from and
against all claims for losses, liabilities, expenses, costs (including without
limitation, reasonable attorney’s fees), damages or injuries suffered or
incurred as a result of the entering upon the Real Property by Purchasers or
Purchasers’ representatives or consultants or otherwise incurred in connection
with Purchasers’ inspections.

(iii) The obligations of Purchasers under this Section 3.3(e) shall survive the
Closing or the earlier termination of this Agreement.

 

23



--------------------------------------------------------------------------------

3.4 Covenants of Purchasers. Purchasers hereby covenant with Sellers as follows:

(a) Consents. Purchasers, at their sole cost and expense, shall use commercially
reasonable efforts to assist Sellers in their efforts to obtain the consents
described in Section 3.3(d). Without limitation of the foregoing, Purchasers
shall promptly provide such information, applications and submissions as are
required or reasonably requested by Sellers or the applicable Governmental
Entity in connection or conjunction with any applications or filings made, or to
be made, by Sellers, and have its officers and representatives attend any
meetings as are reasonably requested by the applicable Governmental Entity in
connection therewith.

3.5 Covenants with Respect to HSR Act.

(a) The parties shall cooperate with one another (i) in determining whether any
action by or in respect of, or filing with, any Governmental Entity is required
or advisable under the HSR Act in connection with the consummation of the
transactions contemplated by this Agreement, and (ii) in seeking and obtaining
any such actions or making any such filings and furnishing information required
in connection therewith. Each of the Parties will give any notices to, make any
filings with, and use its commercially reasonable efforts to obtain any
authorizations, consents, and approvals of Governmental Entities as may be
required under the HSR Act. Each of the Parties will make all required filings
(if any) under the HSR Act as promptly as practicable. Purchasers shall be
responsible for payment of the filing fees with regard to such filings. To the
extent reasonably requested, in connection with any filing required under the
HSR Act, the Parties shall have the right to review in advance, and to the
extent reasonably practicable each will consult with the other on, all the
information relating to the other and its respective affiliates that appears in
any filing made with, or written materials submitted to, any Governmental Entity
in connection with the transactions contemplated by this Agreement. Each Party
agrees to supply as promptly as practicable any additional information and
documentary material that may be requested by applicable Governmental Entity
pursuant to the HSR Act and to use commercially reasonable efforts to cause the
expiration or termination of the applicable waiting periods under the HSR Act in
order to facilitate a Closing as soon as practicable.

(b) In furtherance and not in limitation of the covenants of the Parties
contained in this Section 3.5 if any objections are asserted by any Governmental
Entity or any third party with respect to the transactions contemplated hereby
under the HSR Act, then each of Purchasers and Sellers shall use their
commercially reasonable efforts to resolve any such objections so as to permit
the consummation of the transactions contemplated by this Agreement.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

TITLE MATTERS

4.1 Title and Survey. Purchasers acknowledge receipt of a copy of (a) the
existing title policy for each Real Property as provided in the Dataroom
(collectively, the “Existing Policies”) and (b) an existing survey of each Real
Property as provided in the Dataroom (collectively, the “Surveys”). Each
Purchaser acknowledges that it has had sufficient opportunity to review the
Existing Policies and the Surveys, and accepts the state of facts revealed
therein, and agrees that in no event may any matters disclosed in the Existing
Policies or the Surveys constitute Title Objections, and shall in all instances
constitute Permitted Exceptions. At the Closing, Sellers shall convey and
Purchasers shall accept fee simple title to, the Real Property, in each case,
free and clear of Liens other than Permitted Exceptions; provided, however, in
the event that at Closing the Real Property is encumbered by one or more Liens
which are not Permitted Exceptions and (i) Sellers fail to remove such Liens
under Section 4.5, (ii) the Title Company will neither remove such Liens as an
exception from any new or updated applicable title policy nor insure over such
Liens in a manner reasonably acceptable to Purchasers, and (iii) such Liens
either constitute Impermissible Defects or have a Material Adverse Effect, then,
either (1) Purchasers shall accept such title to the Real Property subject to
such Liens and shall waive any claim on account of such Liens, subject to the
last sentence of Section 4.5, or (2) Purchasers shall have the right to
terminate this Agreement by written notice to Sellers, in which event Purchasers
shall receive a refund of the Deposit and neither Party shall have any further
obligation to the other, except to the extent expressly set forth in this
Agreement.

4.2 UCC Searches. Purchasers may obtain, at Purchasers’ sole cost, state and
local UCC searches, fixture searches, federal and state tax liens searches,
local and federal litigation searches, judgment liens searches and bankruptcy
searches with respect to any Seller and such other persons or entities as
Purchasers deem appropriate in such jurisdictions as Purchasers deem necessary
and appropriate or the Real Property in such jurisdictions as Purchasers deem
necessary and appropriate (collectively, the “Search Reports”). Purchasers shall
promptly after receipt forward a copy of any Search Report to Sellers.

4.3 Updated Commitment and Survey. Purchasers may order new title search reports
from the Title Company (each a “Title Update”) at Purchasers’ sole cost and
expense. Purchasers shall instruct Title Company to simultaneously deliver
directly to Purchasers and Sellers copies of each Title Update (including tax
and departmental searches) ordered by Purchasers or otherwise issued by Title
Company, and copies of all underlying documentation referenced as an exception
to such Title Update as soon as available. Purchasers may order updates of any
Survey or new surveys (each a “Survey Update”, and together with Title Updates
and Search Reports, “Updates”) at Purchasers’ sole cost and expense, and shall
instruct the surveyor to forward a copy of any Survey Update and any further
updates thereof to Sellers and the Title Company simultaneously with the
issuance thereof to Purchasers.

4.4 Objections. Purchasers shall have the right to deliver a written notice (a
“Title Objection Notice”) to Sellers objecting to any items contained in an
Update which are not contained in any Existing Policies or Surveys and are not
otherwise Permitted Exceptions within

 

25



--------------------------------------------------------------------------------

ten (10) Business Days after any Purchaser’s receipt of such Update. Failure of
any Purchaser to provide a Title Objection Notice within such ten (10) Business
Day period (or to include any such matters in a timely delivered and valid Title
Objection Notice) shall be deemed Purchasers’ approval of all items contained in
such Update which are not Permitted Exceptions. All such items that are not
objected to by Purchasers in a timely delivered and valid Title Objection Notice
shall be deemed to be Permitted Exceptions. Sellers shall use such efforts and
expend such amounts as they may, in their sole judgment, deem appropriate to
remove or cure prior to the Closing any title exceptions which are not Permitted
Exceptions to which Purchasers properly object to in the Title Objection Notice;
it being understood and agreed that causing the Title Company to insure over any
such title exception in a manner reasonably acceptable to Purchasers shall be
deemed a cure of such title exception. Except as set forth in Section 4.5,
Sellers shall not have the obligation, however, to cure any such exceptions or
pay any amounts to cure or remove the same.

4.5 Cure. Notwithstanding anything contained herein to the contrary, Sellers
shall be obligated to cause to be either (x) released, satisfied and otherwise
discharged of record (which in the case of clause (B) below shall be deemed
fulfilled if Sellers cause the applicable mechanic’s lien to be bonded over in
accordance with applicable Legal Requirements) or (y) cause the Title Company to
remove as an exception from any new or updated applicable title policy, or
insure over in a manner reasonably acceptable to Purchasers all of the following
defects which are a lien on the Real Property and are not Permitted Exceptions:
(A) a mortgage, security agreement, financing statement, or any other instrument
which evidences or secures indebtedness for money borrowed by Sellers or which
Sellers have assumed, (B) a mechanic’s lien created by, through or under
Sellers, (C) any other monetary liens arising through an act or omission of
Sellers which can be satisfied by the payment of a liquidated sum, and (D) any
encumbrances (including Liens) voluntarily recorded by Sellers against the Real
Property after the Effective Date and not approved by Purchasers (the items
described in the preceding (A), (B), (C) and (D), the “Impermissible Defects”).
Sellers shall be entitled to one or more adjournments of the Closing for a
period of time not to exceed, in combination with any prior adjournments by
Sellers, thirty (30) days in the aggregate in order to remove any Impermissible
Defect. Notwithstanding anything in this Agreement to the contrary, Sellers
shall not be obligated to spend more than One Million and No/100 Dollars
($1,000,000.00) in the aggregate to remove any Impermissible Defects described
under clauses (B) and (C) above. If the Impermissible Defects described in
subclauses (A), (B) and (C) of the first sentence of this Section 4.5 (as such
sentence is modified by the immediately preceding sentence) are not removed or
insured over as described above, and Purchasers nonetheless elect to close,
Purchasers shall be entitled to a credit against the Purchase Price in an amount
equal to the amount of such unsatisfied Impermissible Defects.

 

26



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT TO CLOSING

5.1 Conditions Precedent to Sellers’ Obligations. The obligation of Sellers to
consummate the transfer of the Real Property to Purchasers on the Closing Date
is subject to the satisfaction (or waiver by Sellers) as of the Closing of the
following conditions, provided that Sellers may waive such conditions in its
sole discretion:

(a) (i) The representations and warranties made by Purchasers in Section 3.2(a)
and Section 12.1 shall be true and correct in all respects when made and on and
as of the Closing Date as though such representations and warranties were made
on and as of the Closing Date and (ii) each of the other representations and
warranties made by Purchasers in this Agreement shall be true and correct when
made and on and as of the Closing Date as though such representations and
warranties were made on and as of the Closing Date except (x) in each case,
representations and warranties that are made as of a specific date shall be true
and correct only on and as of such date and (y) in the case of clause (ii) where
the failure of such representations or warranties to be true and correct
(without giving effect to any “materiality” qualifications set forth therein)
does not, and would not reasonably be expected to, individually or in the
aggregate, prevent or materially impair the ability of Purchasers to consummate
the transactions contemplated by this Agreement before the Outside Date.

(b) Purchasers shall have performed or complied in all material respects with
each obligation and covenant required by this Agreement to be performed or
complied with by Purchasers on or before the Closing and which is not otherwise
specifically referred to as a condition to closing in this Section 5.1.

(c) Purchasers shall have delivered to Sellers a certificate dated as of the
Closing Date and signed by an executive officer of Purchasers certifying that
the conditions set forth in Sections 5.1(a) and 5.1(b) have been satisfied.

(d) No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Entity of competent jurisdiction (whether temporary,
preliminary or permanent) shall be in effect as of the Closing, which has the
effect of making the purchase and sale of the Real Property or the transactions
contemplated herein illegal or otherwise preventing or prohibiting the purchase
and sale of the Real Property or the transactions contemplated herein or
otherwise restraining, enjoining, preventing, prohibiting or making illegal the
purchase and sale of the Real Property or the transactions contemplated herein.

(e) Sellers shall have received all of the documents required to be delivered by
Purchasers under Section 6.2.

(f) Sellers shall have received the Purchase Price in accordance with
Section 2.2 and all other amounts due to Sellers hereunder.

(g) The Required Governmental Consents listed on Schedule 1.1(l) and the other
consents listed on Schedule 3.1(c) to be obtained prior to Closing shall have
been obtained and the Required Filings listed on Schedule 1.1(k) to be made
prior to Closing shall have been made. Any waiting period (and any extension
thereof) applicable to the consummation of the transactions contemplated by this
Agreement under the HSR Act shall have expired or been terminated, and any
approval required under the HSR Act shall have been obtained.

 

27



--------------------------------------------------------------------------------

(h) Sellers shall have received the waiver by K&B Louisiana Corporation of the
Rite Aid ROFR.

(i) Sellers and their independent accountants shall have concluded that the
transaction to sell the Real Property and subsequently lease the Facilities
pursuant to the Lease Agreement qualifies as a successful sale-leaseback
transaction under GAAP, and will result in operating lease treatment for each
Lease.

5.2 Conditions Precedent to Purchasers’ Obligations. Purchasers acknowledge and
agree that Purchasers have completed their due diligence of the Real Property.
However, the obligation of Purchasers to purchase the Real Property on the
Closing Date is subject to the satisfaction (or waiver by Purchasers) as of the
Closing of the following conditions, provided that Purchasers may waive such
conditions in its sole discretion:

(a) (i) The representations and warranties made by Sellers in Section 3.1(a) and
Section 12.1 shall be true and correct in all respects when made and on and as
of the Closing Date as though such representations and warranties were made on
and as of the Closing Date and (ii) each of the other representations and
warranties made by Sellers in this Agreement shall be true and correct when made
and on and as of the Closing Date as though such representations and warranties
were made on and as of the Closing Date except (x) in each case, representations
and warranties that are made as of a specific date shall be true and correct
only on and as of such date and (y) in the case of clause (ii), where the
failure of such representations or warranties to be true and correct (without
giving effect to any “materiality” or “Material Adverse Effect” qualifications
set forth therein) does not have, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) Sellers shall have performed or complied in all material respects with each
obligation and covenant required by this Agreement to be performed or complied
with by Sellers on or before the Closing and which is not otherwise specifically
referred to as a condition to closing in this Section 5.2.

(c) Sellers shall have delivered to Purchasers a certificate dated as of the
Closing Date and signed by an executive officer of Sellers certifying that the
conditions set forth in Sections 5.2(a) and 5.2(b) have been satisfied.

(d) No order or injunction of any court or administrative agency of competent
jurisdiction nor any statute, rule, regulation or executive order promulgated by
any Governmental Entity of competent jurisdiction (whether temporary,
preliminary or permanent) shall be in effect as of the Closing, which has the
effect of making the purchase and sale of the Real Property or the transactions
contemplated herein illegal or otherwise preventing or prohibiting the purchase
and sale of the Real Property or the transactions contemplated herein or
otherwise restraining, enjoining, preventing, prohibiting or making illegal the
purchase and sale of the Real Property or the transactions contemplated herein.

(e) Purchasers shall have received all of the documents required to be delivered
by Sellers under Section 6.3.

 

28



--------------------------------------------------------------------------------

(f) Purchasers shall receive good and insurable title to the Real Property, free
and clear of any Liens other than the Permitted Exceptions and as otherwise
provided in this Agreement.

(g) The Required Governmental Consents listed on Schedule 1.1(l) to be obtained
prior to Closing shall have been obtained and the Required Filings listed on
Schedule 1.1(k) to be made prior to Closing shall have been made. Any waiting
period (and any extension thereof) applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have expired
or been terminated, and any approval required under the HSR Act shall have been
obtained.

(h) Sellers shall have delivered the Rite Aid Waiver Notice.

ARTICLE VI

CLOSING DELIVERIES.

6.1 Mutual Deliveries. At the Closing, Purchasers and Sellers shall (or shall
cause its applicable Affiliates to) deliver the following to each other or the
Title Company, as applicable, (provided that where delivery of documents,
signatures or funds to the other Party is required, such delivery shall be
deemed satisfied if such documents or funds are delivered to Escrow Agent to be
held in escrow, provided such items are released therefrom at Closing):

(a) to the Title Company, the Tax Returns and other documents as may be required
under the laws and regulations related to the applicable real property transfer
taxes, if any, and any other Tax laws applicable to the transactions
contemplated hereby;

(b) to the Title Company, to the extent required, such Party’s and its
Affiliates’ organizational documents and resolutions evidencing its authority to
close the transactions contemplated hereby;

(c) to the Title Company, an affidavit of property value with respect to the
deed for the Mountain Vista Facility in form reasonably required by the Title
Company;

(d) to the Title Company, a notice to purchaser pursuant to Section 49.452 of
the Texas Water Code with respect to the deed for the Southeast Texas Facility
in form reasonably required by the Title Company;

(e) to the other Party, an assignment and assumption agreement in a form
reasonably acceptable to the Parties hereto, duly executed and acknowledged by
each Seller and Purchaser, as applicable, pursuant to which Sellers shall
transfer to Purchasers all of their right, title and interest in and Purchasers
assume all of the obligations under the Assigned Leases, with such obligations
to be assumed by, and rights leased back to, the applicable Seller pursuant to
the terms of the applicable Lease Agreement for the applicable Term (as defined
in such Lease); and

 

29



--------------------------------------------------------------------------------

(f) to the other Party, a sublease agreement in a form reasonably acceptable to
the Parties hereto, duly executed and acknowledged by each Seller and Purchaser,
as applicable, pursuant to which Seller shall sublet to Purchaser all of their
right, title and interest in and Purchaser shall sublet from Seller the Site and
Improvements (as each such term is defined in the Lot 2 Lease and the Circle
Drive Lease) demised to Seller under the Lot 2 Lease and the Circle Drive Lease
(as each such term is defined in the Exhibit B hereof); and

(g) to the other Party, one or more settlement statements reflecting the
Purchase Price and all adjustments and prorations to be made thereto at the
Closing pursuant to this Agreement, as agreed to among the Parties.

6.2 Purchasers Deliveries. At the Closing, each Purchaser shall deliver the
following to Sellers (provided that where delivery of documents, signatures or
funds to the other Party is required, such delivery shall be deemed satisfied if
such documents or funds are delivered to Escrow Agent to be held in escrow,
provided such items are released therefrom at Closing):

(i) duly executed deeds in forms reasonably acceptable to the Parties hereto, to
the extent required by the applicable jurisdiction;

(ii) a duly executed certificate as contemplated by Section 5.1(c) hereof;

(iii) such other assignments, instruments of transfer, and other documents as
Sellers may reasonably require in order to complete the transactions
contemplated hereunder or to evidence compliance by Purchasers with the
covenants, agreements, representations and warranties made by it hereunder, in
each case, duly executed by Purchasers;

(iv) the Lease Agreement, duly executed by Purchasers and/or its Affiliate(s);

(v) the Pioneer Valley Lease Agreement, duly executed by Pioneer Valley
Landlord;

(vi) documentation evidencing the termination of that certain Security Agreement
and Absolute Assignment of Subleases and Rent each made by Pioneer Valley Tenant
in favor of Pioneer Valley Landlord in a form reasonably acceptable to the
Parties hereto, duly executed by Pioneer Valley Landlord, together with UCC-3
financing statements;

(vii) documentation evidencing the termination of those certain guaranties made
by IASIS Healthcare Corporation in favor of Pioneer Valley Landlord in a form
reasonably acceptable to the Parties hereto, duly executed by Pioneer Valley
Landlord;

(viii) the return of the letter of credit being held by Pioneer Valley Landlord
under the terms of the Original Pioneer Valley Lease; and

 

30



--------------------------------------------------------------------------------

(ix) an amendment to the memorandum of lease to reflect the Pioneer Valley Lease
Agreement in a form reasonably acceptable to the Title Company and the Parties
hereto, duly executed by Pioneer Valley Landlord.

6.3 Sellers Deliveries.

(a) At the Closing, each Seller shall (or shall cause its applicable Affiliates
to) deliver the following to Purchasers or (where indicated) to the Title
Company (provided that where delivery of documents, signatures or funds to the
other Party is required, such delivery shall be deemed satisfied if such
documents or funds are delivered to Escrow Agent to be held in escrow, provided
such items are released therefrom at Closing):

(i) duly executed deeds in forms reasonably acceptable to the Parties hereto;

(ii) the Lease Agreement, duly executed by Sellers and/or their Affiliate(s);

(iii) a duly executed certificate as contemplated by Section 5.2(c) hereof;

(iv) duly executed FIRPTA certificates of each Seller’s non-foreign status that
comply with Section 1445 of the Code in the form attached hereto as Exhibit D;

(v) to the Title Company, an owner’s title affidavit in form reasonably required
by the Title Company;

(vi) to the extent not previously delivered to Purchasers, copies of the Leases;

(vii) copies of all plans and specifications related to the Improvements in
Sellers’ possession or reasonable control;

(viii) the Pioneer Valley Lease Agreement, duly executed by Pioneer Valley
Tenant;

(ix) documentation evidencing the termination of that certain Security Agreement
and Absolute Assignment of Subleases and Rent each made by Pioneer Valley Tenant
in favor of Pioneer Valley Landlord in the form reasonably acceptable to the
Parties hereto, duly executed by Pioneer Valley Tenant;

(x) an amendment to the memorandum of lease to reflect the Pioneer Valley Lease
Agreement in a form reasonably acceptable to the Title Company and the Parties
hereto, duly executed by Pioneer Valley Tenant; and

 

31



--------------------------------------------------------------------------------

(xi) such other assignments, instruments of transfer, and other documents as
Purchasers may reasonably require in order to complete the transactions
contemplated hereunder or to evidence compliance by Sellers with the covenants,
agreements, representations and warranties made by them hereunder, in each case,
duly executed by Sellers.

6.4 Frustration of Closing Conditions. No Party hereto may rely on the failure
of any condition set forth in Sections 5.1 or 5.2, as the case may be, to be
satisfied if such failure was caused by such Party’s failure to use its
commercially reasonable efforts to consummate the transactions contemplated
hereby, as required by and subject to Section 12.16.

ARTICLE VII

AS-IS CONDITION; RELEASE.

7.1 “As Is” Condition of Property. PURCHASERS ACKNOWLEDGE AND AGREE THAT, EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION
3.1 AND ARTICLE XI HEREOF, SELLERS HAVE NOT MADE, DO NOT MAKE AND SPECIFICALLY
DISCLAIM ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR
GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL
OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO
(A) THE NATURE, QUALITY OR CONDITION OF THE REAL PROPERTY, INCLUDING THE WATER,
SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE REAL PROPERTY OR THE
FINANCEABILITY OF THE REAL PROPERTY, (C) THE SUITABILITY OF THE REAL PROPERTY
AND BUILDINGS THEREON FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASERS MAY
CONDUCT THEREON, (D) ANY PROPOSED OR THREATENED CONDEMNATION OF ALL OR ANY
PORTION OF THE REAL PROPERTY OR DESIGNATION OF ANY PORTION OF THE REAL PROPERTY
AS PART OF A REDEVELOPMENT ZONE, (E) THE COMPLIANCE OF OR BY THE REAL PROPERTY
OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES, DESIGNATIONS OR REGULATIONS
OF ANY APPLICABLE GOVERNMENTAL ENTITY OR BODY, (F) THE CURRENT OR FUTURE REAL
ESTATE TAX LIABILITY, ASSESSMENT OR VALUATION OF THE REAL PROPERTY, (G) THE
AVAILABILITY OR NON-AVAILABILITY OR WITHDRAWAL OR REVOCATION OF ANY BENEFITS OR
INCENTIVES CONFERRED BY ANY FEDERAL, STATE OR MUNICIPAL AUTHORITIES, OR (H) THE
PHYSICAL CONDITION OF THE LAND AND IMPROVEMENTS INCLUDING THE STATE OF
MAINTENANCE AND REPAIR THEREOF, AND SPECIFICALLY THAT EXCEPT TO THE EXTENT
PROVIDED IN THIS AGREEMENT SELLERS HAVE NOT MADE, DO NOT MAKE AND SPECIFICALLY
DISCLAIM ANY REPRESENTATIONS REGARDING SOLID WASTE, AS DEFINED BY THE U.S.
ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., PART 261, OR THE
DISPOSAL OR EXISTENCE, IN, ON OR UNDER THE REAL PROPERTY, OF ANY HAZARDOUS
SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION
AND LIABILITY ACT OF 1980, AS AMENDED, AND APPLICABLE STATE LAWS, AND
REGULATIONS

 

32



--------------------------------------------------------------------------------

PROMULGATED THEREUNDER. PURCHASERS FURTHER ACKNOWLEDGE AND AGREE THAT HAVING
BEEN GIVEN THE OPPORTUNITY TO INSPECT THE REAL PROPERTY, EXCEPT TO THE EXTENT
PROVIDED IN THIS AGREEMENT PURCHASERS ARE RELYING SOLELY ON THEIR OWN
INVESTIGATION OF THE REAL PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO BE
PROVIDED BY SELLERS. PURCHASERS FURTHER ACKNOWLEDGE AND AGREE THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE REAL PROPERTY WAS
OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLERS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, HAVE NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION. PURCHASERS FURTHER ACKNOWLEDGE AND AGREE THAT,
EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, AND AS A MATERIAL INDUCEMENT TO
SELLERS’ EXECUTION AND DELIVERY OF THIS AGREEMENT, THE SALE AND CONVEYANCE OF
THE REAL PROPERTY TO PURCHASERS (AND THE ACCEPTANCE THEREOF BY PURCHASERS) AS
PROVIDED FOR HEREIN IS ON AN “AS IS, WHERE IS” CONDITION AND BASIS WITH ALL
FAULTS, AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES
WHATSOEVER (INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY), WHETHER EXPRESS
OR IMPLIED OR ARISING BY OPERATION OF LAW. PURCHASERS ACKNOWLEDGE, REPRESENT AND
WARRANT THAT PURCHASERS ARE NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION
WITH RESPECT TO SELLERS IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT; THAT PURCHASERS FREELY AND FAIRLY AGREED TO THIS WAIVER AS PART OF
THE NEGOTIATIONS FOR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND THAT
PURCHASERS ARE REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH SUCH TRANSACTIONS
AND PURCHASERS HAVE CONFERRED WITH SUCH LEGAL COUNSEL CONCERNING THIS WAIVER.
THE TERMS AND PROVISIONS OF THIS ARTICLE VII SHALL SURVIVE THE CLOSING AND/OR
TERMINATION OF THIS AGREEMENT. EACH PURCHASER ALSO WAIVES ANY RIGHTS IT MAY HAVE
IN REDHIBITION OR TO A REDUCTION OF THE PURCHASE PRICE PURSUANT TO LOUISIANA
CIVIL CODE ARTICLES 2520 THROUGH 2548, INCLUSIVE, IN CONNECTION WITH THE SALE OF
THE REAL PROPERTY BY SELLERS HEREUNDER. BY ITS SIGNATURE, EACH PURCHASER
EXPRESSLY ACKNOWLEDGES ALL SUCH WAIVERS AND ITS EXERCISE OF EACH SUCH
PURCHASER’S RIGHT TO WAIVE OR OTHERWISE LIMIT THE WARRANTIES PURSUANT TO
LOUISIANA CIVIL CODE ARTICLE 2503 AND 2548.

Initials of Purchasers:

 

7.2 RELEASE. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, PURCHASERS HEREBY
AGREE THAT EACH SELLER, AND EACH OF ITS PARTNERS, MEMBERS, TRUSTEES, DIRECTORS,
OFFICERS, EMPLOYEES, REPRESENTATIVES, PROPERTY MANAGERS, ASSET MANAGERS, AGENTS,
ATTORNEYS, AFFILIATES AND RELATED ENTITIES, HEIRS, SUCCESSORS, AND

 

33



--------------------------------------------------------------------------------

ASSIGNS (COLLECTIVELY, “RELEASEES”) SHALL BE, AND ARE HEREBY, FULLY AND FOREVER
RELEASED AND DISCHARGED FROM ANY AND ALL LIABILITIES, LOSSES, CLAIMS (INCLUDING
THIRD PARTY CLAIMS), DEMANDS, DAMAGES (OF ANY NATURE WHATSOEVER), CAUSES OF
ACTION, COSTS, PENALTIES, FINES, JUDGMENTS, REASONABLE ATTORNEYS’ FEES,
CONSULTANTS’ FEES AND COSTS AND EXPERTS’ FEES (COLLECTIVELY, “CLAIMS”) WITH
RESPECT TO ANY AND ALL CLAIMS, WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF OR IN ANY WAY BE CONNECTED
WITH THE ASSETS OR THE REAL PROPERTY OF SUCH SELLER, INCLUDING, WITHOUT
LIMITATION, THE PHYSICAL, ENVIRONMENTAL AND STRUCTURAL CONDITION OF THE REAL
PROPERTY OF SUCH SELLER OR ANY LAW OR REGULATION APPLICABLE THERETO, INCLUDING,
WITHOUT LIMITATION, ANY CLAIM OR MATTER (REGARDLESS OF WHEN IT FIRST APPEARED)
RELATING TO OR ARISING FROM (A) THE PRESENCE OF ANY ENVIRONMENTAL PROBLEMS, OR
THE USE, PRESENCE, STORAGE, RELEASE, DISCHARGE, OR MIGRATION OF HAZARDOUS
MATERIALS ON, IN, UNDER OR AROUND SUCH REAL PROPERTY, REGARDLESS OF WHEN SUCH
HAZARDOUS MATERIALS WERE FIRST INTRODUCED IN, ON OR ABOUT SUCH REAL PROPERTY,
INCLUDING, WITHOUT LIMITATION ANY RIVER SITE CLAIMS, (B) ANY PATENT OR LATENT
DEFECTS OR DEFICIENCIES WITH RESPECT TO SUCH REAL PROPERTY, (C) ANY AND ALL
MATTERS RELATED TO SUCH REAL PROPERTY OR ANY PORTION THEREOF, INCLUDING WITHOUT
LIMITATION, THE CONDITION AND/OR OPERATION OF SUCH REAL PROPERTY AND EACH PART
THEREOF, AND (D) THE PRESENCE, RELEASE AND/OR REMEDIATION OF ASBESTOS AND
ASBESTOS CONTAINING MATERIALS IN, ON OR ABOUT SUCH REAL PROPERTY REGARDLESS OF
WHEN SUCH ASBESTOS AND ASBESTOS CONTAINING MATERIALS WERE FIRST INTRODUCED IN,
ON OR ABOUT SUCH REAL PROPERTY; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL
RELEASEES BE RELEASED FROM (x) ANY CLAIMS ARISING PURSUANT TO THE PROVISIONS OF
THIS AGREEMENT OR ANY SELLER’S OBLIGATIONS, IF ANY, UNDER THE CLOSING DOCUMENTS
TO WHICH IT IS A PARTY, INCLUDING THE LEASE AGREEMENT, OR (y) ANY CLAIMS
INVOLVING MATTERS OR OBLIGATIONS WHICH ARE TO BE GOVERNED BY THE LEASE
AGREEMENT. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, PURCHASERS HEREBY
WAIVE AND AGREE NOT TO COMMENCE ANY ACTION, LEGAL PROCEEDING, CAUSE OF ACTION OR
SUITS IN LAW OR EQUITY, OF WHATEVER KIND OR NATURE, INCLUDING, BUT NOT LIMITED
TO, A PRIVATE RIGHT OF ACTION UNDER THE FEDERAL SUPERFUND LAWS, 42 U.S.C.
SECTIONS 9601 ET SEQ. (AS SUCH LAWS AND STATUTES MAY BE AMENDED, SUPPLEMENTED OR
REPLACED FROM TIME TO TIME), DIRECTLY OR INDIRECTLY, AGAINST THE RELEASEES OR
THEIR AGENTS IN CONNECTION WITH THE CLAIMS DESCRIBED ABOVE. EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, IN THIS CONNECTION AND TO THE GREATEST EXTENT
PERMITTED BY LAW, PURCHASERS HEREBY AGREE, REPRESENT AND WARRANT THAT PURCHASERS
REALIZE AND ACKNOWLEDGE THAT FACTUAL MATTERS NOW KNOWN TO THEM MAY HAVE GIVEN OR
MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS,
CONTROVERSIES, DAMAGES, COSTS, LOSSES AND

 

34



--------------------------------------------------------------------------------

EXPENSES WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND
PURCHASERS FURTHER AGREE, REPRESENT AND WARRANT THAT THE WAIVERS AND RELEASES
HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND
THAT PURCHASERS NEVERTHELESS HEREBY INTEND TO RELEASE, DISCHARGE AND ACQUIT
SELLERS FROM ANY SUCH UNKNOWN CLAIMS, DEBTS, AND CONTROVERSIES WHICH MIGHT IN
ANY WAY BE INCLUDED AS A MATERIAL PORTION OF THE CONSIDERATION GIVEN TO SELLERS
BY PURCHASERS IN EXCHANGE FOR SELLERS’ PERFORMANCE HEREUNDER. SELLERS HAVE GIVEN
PURCHASERS MATERIAL CONCESSIONS REGARDING THIS TRANSACTION IN EXCHANGE FOR
PURCHASERS AGREEING TO THE PROVISIONS OF THIS SECTION 7.2. THE PROVISIONS OF
THIS SECTION 7.2 SHALL SURVIVE THE CLOSING AND SHALL NOT BE DEEMED MERGED INTO
ANY INSTRUMENT OR CONVEYANCE DELIVERED AT THE CLOSING.

NOTWITHSTANDING THE FOREGOING, THE RELEASES SET FORTH IN THIS SECTION 7.2 SHALL
NOT APPLY TO ANY CLAIMS ARISING OUT OF OR IN CONNECTION WITH (I) THE ENFORCEMENT
OF THE PROVISIONS OF THIS AGREEMENT OR ANY AGREEMENT ENTERED INTO IN CONNECTION
HEREWITH OR CONTEMPLATED HEREBY TO BE ENTERED INTO AT CLOSING, INCLUDING THE
LEASE AGREEMENT, (II) FRAUD, OR (III) THE OBLIGATIONS OF THE PARTIES IN RESPECT
OF AGREEMENTS UNRELATED TO THE REAL PROPERTY, THE BUSINESS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

ARTICLE VIII

ADJUSTMENTS

8.1 Adjustments.

(a) The Parties acknowledge and agree that the Purchase Price shall not be
subject to adjustment for prorated taxes or other expenses, except pursuant to
Section 11.4(f).

(b) There shall be no adjustment to the Purchase Price on account of cash
maintained by Sellers with respect to each Property through the Closing Date,
and Sellers shall be entitled to retain or receive all such cash.

(c) Fuel, water, electricity, sewer, gas, telephone and other utility charges
for the Real Property (including any Taxes thereon) will not be prorated, and
all utility accounts and charges in connection therewith (and rights to receive
refunds of any deposits under such accounts) will remain with, and be the
responsibility of, the applicable Seller or its Affiliate as tenant under the
Lease Agreement.

(d) Sellers shall retain their right, title and interest in and to all unpaid
accounts receivable with respect to the Real Property which relate to the period
prior to the Closing Date.

 

35



--------------------------------------------------------------------------------

8.2 Transaction Costs. The costs and expenses of title insurance (including all
premiums and any endorsements requested by Purchasers) shall be paid by
Purchasers. Except as otherwise expressly provided in this Agreement, each of
Sellers and Purchasers will pay its own costs and expenses (including attorneys’
fees) in connection with this Agreement and the transactions contemplated
hereby.

ARTICLE IX

CASUALTY; CONDEMNATION; ENVIRONMENTAL LIABILITY

9.1 No Purchase Price Adjustment. If prior to Closing, any of the Improvements
are damaged by any casualty, any Seller learns of any actual or threatened
taking in condemnation or by eminent domain (or a sale in lieu thereof) of all
or any portion of the Real Property, or any Seller learns of any Environmental
Liability, such Seller shall promptly give Purchasers written notice of such
occurrence and with respect to a casualty, give Purchasers access to the Real
Property to examine the casualty. Notwithstanding anything to the contrary
herein, in the event of any casualty or condemnation with respect to any Real
Property, Purchasers shall purchase the applicable Real Property without any
adjustment to the Purchase Price, provided, however:

(a) in the case of a casualty, the rights and obligations of the Parties with
respect to the receipt and use of insurance proceeds in connection therewith
will be subject to and governed by the applicable terms of the Lease Agreement,
as if the Lease Agreement were in effect at the time of such casualty. The
Parties will make any necessary assignments or payments to each other with
respect to insurance proceeds necessary to effectuate the provisions of the
Lease Agreement applicable to such casualty; and

(b) in the case of a condemnation, the rights and obligations of the Parties
with respect to the receipt of any condemnation award in connection therewith
will be subject to and governed by the applicable terms of the Lease Agreement,
as if the Lease Agreement were in effect at the time of such condemnation. The
Parties will make any necessary assignments or payments to each other with
respect to any condemnation award necessary to effectuate the provisions of the
Lease Agreement applicable to such condemnation.

ARTICLE X

TERMINATION; DEFAULT

10.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date, as follows:

(a) by written agreement of Sellers and Purchasers; or

(b) by Sellers or Purchasers, if:

(i) the Closing shall not have occurred on or before the Outside Date; provided,
however, that the right to terminate this Agreement pursuant to this
Section 10.1(b)(i) shall not be available to any Party if the failure

 

36



--------------------------------------------------------------------------------

of such Party or its Affiliates to perform any of its obligations under this
Agreement has been a principal cause of, or resulted in, the failure of the
transactions contemplated herein to be consummated on or before such date; or

(ii) any Governmental Entity of competent jurisdiction shall have issued an
order or taken any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated herein, and such order or other action
shall have become final and non-appealable; provided, however, that the right to
terminate this Agreement under this Section 10.1(b)(ii) shall not be available
to a Party if the issuance of such final, non-appealable order was primarily due
to the failure of such Party or its Affiliates to perform any of its obligations
under this Agreement.

(c) by Sellers, if Purchasers shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or other
agreements set forth in this Agreement, which breach or failure to perform
(x) would, or would reasonably be expected to, result in a failure of a
condition set forth in Section 5.1(a) or Section 5.1(b) and (y) cannot be cured
on or before the Outside Date or, if curable, is not cured by Purchaser within
twenty (20) days of receipt by Purchasers of written notice of such breach or
failure; provided that no Seller shall have the right to terminate this
Agreement pursuant to this Section 10.1(c) if Sellers or their Affiliates are
then in breach of any of their respective representations, warranties, covenants
or agreements set forth in this Agreement such that the conditions set forth in
either Section 5.2(a) or Section 5.2(b) would not be satisfied.

(d) by Purchasers, if Sellers shall have breached or failed to perform in any
material respect any of their representations, warranties, covenants or other
agreements set forth in this Agreement, which breach or failure to perform
(x) would, or would reasonably be expected to, result in a failure of a
condition set forth in Section 5.2(a) or Section 5.2(b) and (y) cannot be cured
on or before the Outside Date or, if curable, is not cured by Sellers within
twenty (20) days of receipt by Sellers of written notice of such breach or
failure; provided that Purchasers shall not have the right to terminate this
Agreement pursuant to this Section 10.1(d) if Purchasers are then in breach of
any of its respective representations, warranties, covenants or agreements set
forth in this Agreement such that the conditions set forth in either
Section 5.1(a) or Section 5.1(b) would not be satisfied.

10.2 Effect of Termination. In the event that this Agreement is terminated and
the transactions contemplated by this Agreement are abandoned pursuant to
Section 10.1, written notice thereof shall be given to the other Party or
Parties, specifying the provisions hereof pursuant to which such termination is
made and describing the basis therefor in reasonable detail, and this Agreement
shall forthwith become null and void and of no further force or effect
whatsoever without liability on the part of any Party hereto, and all rights and
obligations of any Party hereto shall cease, other than any obligations which
expressly survive the termination of this Agreement, and each party shall be
relieved of any liability or damages resulting out of any breach of this
Agreement which is not willful or intentional; provided, however, that,
notwithstanding anything in the foregoing to the contrary, no such termination
shall relieve any Party hereto of any liability or damages resulting from or
arising out of any willful or intentional breach of this Agreement. The Parties
acknowledge and agree that the failure of Purchasers to pay the Purchase Price
if Sellers have satisfied the conditions in Section 5.2(a) and Section 5.2(b) is
deemed a willful and intentional breach of this Agreement.

 

37



--------------------------------------------------------------------------------

10.3 Default by Purchasers. IN THE EVENT THE CLOSING AND THE TRANSACTIONS
CONTEMPLATED HEREBY DO NOT OCCUR AS PROVIDED HEREIN BY REASON OF ANY DEFAULT OR
FAILURE BY ANY PURCHASER TO FULFILL ITS OBLIGATIONS HEREUNDER, PURCHASERS AND
SELLERS AGREE IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE DAMAGES
WHICH SELLERS MAY SUFFER. THEREFORE, PURCHASERS AND SELLERS HEREBY AGREE A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLERS WOULD SUFFER IN THE EVENT
ANY PURCHASER DEFAULTS AND FAILS TO CLOSE THE TRANSACTIONS HEREUNDER IS AND
SHALL BE, AS SELLERS’ SOLE AND EXCLUSIVE REMEDY (WHETHER AT LAW OR IN EQUITY), A
SUM EQUAL TO THE DEPOSIT. UPON SUCH DEFAULT BY ANY PURCHASER, SELLERS SHALL HAVE
THE RIGHT TO TERMINATE THIS AGREEMENT AND RECEIVE THE DEPOSIT FROM ESCROW AGENT
AS ITS SOLE AND EXCLUSIVE REMEDY. THE AMOUNT OF THE DEPOSIT SHALL BE THE FULL,
AGREED AND LIQUIDATED DAMAGES FOR ANY PURCHASER’S DEFAULT AND FAILURE TO
COMPLETE THE TRANSACTIONS HEREUNDER, ALL OTHER CLAIMS TO DAMAGES INCLUDING, BUT
NOT LIMITED TO, SPECIAL, INDIRECT, CONSEQUENTIAL AND PUNITIVE DAMAGES, OR OTHER
REMEDIES ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THE TRANSACTIONS CONTEMPLATED
HEREBY BEING HEREBY EXPRESSLY WAIVED BY SELLERS. NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED HEREIN SHALL LIMIT SELLERS’ REMEDIES AT LAW OR IN EQUITY AS TO
ANY OBLIGATIONS THAT EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT.

ARTICLE XI

INDEMNIFICATION

11.1 Survival of Representations and Warranties. Notwithstanding anything in
this Agreement to the contrary, each representation and warranty contained
herein and each covenant contained herein to be performed prior to the Closing
Date, will survive the Closing and continue in full force and effect until the
date that is six (6) months following the Closing Date (the “Survival Expiration
Date”), and no claim for indemnification for breach of any such representation
or warranty or covenant may be asserted and no action or proceeding thereon
shall be valid or enforceable at law or equity pursuant to this Agreement
unless, at or before midnight Eastern Time on the Survival Expiration Date, the
Indemnified Party delivers written notice of claim to the Indemnitor setting
forth, in reasonable detail, the nature and basis of the claim and (to the
extent known at such time) an estimate of the amount of Damages reasonably
expected to arise in connection with such claim (it being understood that in no
event shall such estimate limit any claim for Damages hereunder); provided,
however, that the obligation to indemnify shall continue following the Survival
Expiration Date with respect to any claim for indemnification as to which notice
was provided in accordance with this Section 11.1 prior to the Survival
Expiration Date. Notwithstanding the foregoing, no claim for indemnification for
breach of the

 

38



--------------------------------------------------------------------------------

representation or warranty contained in the first sentence of Section 3.1(d)(i)
may be asserted after the Closing by Purchasers if the applicable title
exception was insured over or omitted in the applicable title policy issued by
Title Company on the Closing Date.

11.2 Indemnification.

(a) Subject to the terms and conditions of this Article XI, Sellers shall
jointly and severally indemnify from and after the Closing, Purchasers, their
Affiliates and their respective directors, officers, employees, agents,
successors and permitted assigns (collectively, the “Purchaser Indemnified
Parties”) for any and all Damages to the extent arising from any (i) breach by
Sellers of any of their representations or warranties contained in this
Agreement to be true and correct on the date hereof or on the Closing Date, as
if made on such date (except in the case of any representations or warranties
that address matters only as of a particular date, as of such date) or
(ii) breach by Sellers of any of their covenants contained in this Agreement to
be performed at or prior to Closing.

(b) Subject to the terms and conditions of this Article XI, from and after the
Closing, Purchasers shall indemnify and defend Sellers and their Affiliates and
their respective members, directors, officers, employees, agents, successors and
assigns (collectively, the “Seller Indemnified Parties”) for, and hold the
Seller Indemnified Parties harmless from, any and all Damages to the extent
arising from any (i) breach of any representation or warranty by Purchasers
contained in this Agreement to be true and correct on the date hereof or on the
Closing Date, as if made on such date (except, in the cases of any
representations or warranties that address matters only as of a particular date,
as of such date), (ii) breach by Purchasers of any of its covenants contained in
this Agreement to be performed at or prior to Closing, or (iii) breach by
Purchasers of its obligation under Section 12.18 hereof unless such breach is a
result of Sellers’ failure to comply with the “Public Interest Covenants” while
Sellers comprise a Buyer (as defined on Exhibit E attached hereto).

(c) The amount of indemnification to which an Indemnified Party shall be
entitled under this Article XI shall be determined: (i) by written agreement
between the Indemnified Party and the Indemnitor; (ii) by a judgment or decree
of any court of competent jurisdiction; or (iii) by any other means to which the
Indemnified Party and the Indemnitor shall agree. Without limiting a party’s
obligation to make payment upon the earliest event specified in the preceding
sentence, from and after the date on which the amount of Damages for which an
Indemnified Party is entitled to indemnification under this Article XI is
determined in accordance with this Section 11.2(c), interest will accrue on such
amount from such date until the date of payment at the lesser of 10% per annum
and the highest rate permitted under applicable law, compounding monthly;
provided, however, that no such interest will be payable in the event that a
final judgment or decree of any court of competent jurisdiction subsequently
determines that the Indemnified Party was not entitled to indemnification for
the underlying amount under this Article XI.

(d) For purposes of this Article XI and for purposes of determining whether a
Purchaser Indemnified Party is entitled to indemnification pursuant to
Section 11.2(a) and whether a Seller Indemnified Party is entitled to
indemnification pursuant to Section 11.2(b), any inaccuracy in or breach of any
representation or warranty made by any Seller or Purchaser,

 

39



--------------------------------------------------------------------------------

as applicable, shall be determined without regard to any qualification as to
“Material Adverse Effect” or “materiality” set forth in such representation or
warranty or in any document delivered or made available in connection herewith,
and all references to the terms “material”, “materiality”, “materially”, “
Material Adverse Effect” or any similar terms shall be ignored for purposes of
determining whether such representation or warranty was true and correct.

(e) Notwithstanding anything to the contrary set forth in this Agreement, the
Parties acknowledge and agree that Sellers shall have no obligation whatsoever
to indemnify any Purchaser Indemnified Party, and no Purchaser Indemnified Party
shall be entitled to indemnification, for any matter arising under
Section 11.2(a) to the extent that Sellers or any Affiliate(s) of Sellers, as
tenant under the Lease Agreement, shall be liable for such matter under the
terms of the Lease Agreement.

11.3 Indemnification Claim Procedures.

(a) If any Action is commenced or threatened that may give rise to a claim for
indemnification pursuant to this Article XI (an “Indemnification Claim”) by any
person entitled to indemnification under this Agreement (each, an “Indemnified
Party”), then such Indemnified Party shall promptly (i) notify the Indemnitor
and (ii) deliver to the Indemnitor a written notice (A) describing in reasonable
detail the nature of and the facts giving rise to the Action, (B) including a
copy of all papers served, if any, with respect to such Action, (C) to the
extent known at such time, including the Indemnified Party’s estimate of the
amount of Damages (including the method of calculation thereof) that may arise
from such Action (it being understood that in no event shall such estimate limit
any claim for Damages hereunder), and (D) describing in reasonable detail the
basis for the Indemnified Party’s request for indemnification under this
Agreement. Failure to notify the Indemnitor in accordance with this
Section 11.3(a) will not relieve the Indemnitor of any liability that it may
have to the Indemnified Party, except to the extent (1) the Indemnitor is
actually and materially prejudiced by the Indemnified Party’s failure to give
such notice, or (2) the Indemnified Party fails to notify the Indemnitor of such
Indemnification Claim in accordance with this Section 11.3(a) prior to the
Survival Expiration Date, except to the extent the Indemnification Claim relates
to Section 12.18 hereof and is made pursuant to Section 11.2(b)(iii) hereof.

(b) An Indemnitor may elect at any time to assume and thereafter conduct the
defense, compromise or settlement of any Action subject to any such
Indemnification Claim with counsel of the Indemnitor’s choice (which counsel
shall be reasonably satisfactory to the Indemnified Party), and the Indemnified
Party shall bear any fees, costs and expenses of its counsel in connection with
such Action; provided, however, an Indemnitor may not assume and thereafter
conduct the defense of any Action subject to any such Indemnification Claim in
the event that (A) the amount of such Indemnification Claim is (i) less than the
Basket Amount or (ii) greater than the Indemnification Amount, (B) such
Indemnification Claim involves criminal allegations or any Governmental
Authority or (C) such Indemnification Claim seeks any equitable remedy.
Notwithstanding the foregoing, the Indemnitor will bear the reasonable fees,
costs and expenses of one such separate counsel to the Indemnified Party in each
jurisdiction (and shall pay such fees, costs and expenses as incurred), if the
defendants in, or targets of, any such action or proceeding include both the
Indemnified Party and the Indemnitor, and the Indemnified Party shall have
reasonably concluded that there

 

40



--------------------------------------------------------------------------------

are or are reasonably likely to be legal defenses available to it which are
different from or additional to those available to the Indemnitor or that
representation by the same counsel is or is reasonably likely to be a conflict
of interest. If the Indemnitor assumes such defense, the Indemnified Party shall
have the right, but not the obligation, to participate in the defense thereof
and to employ counsel, at its own expense, separate from the counsel employed by
the Indemnitor, it being understood that the Indemnitor shall control such
defense. If the Indemnitor assumes such defense, it shall be permitted to settle
or compromise any such Action, and each Indemnified Party shall reasonably
cooperate in all respects with the conduct of such defense by the Indemnitor
(including the making of any related claims, counterclaim or cross complaint
against any Person in connection with the Action) and/or the settlement of such
Action by the Indemnitor; provided, however, that the Indemnitor will not
approve of the entry of any judgment or enter into any settlement or compromise
with respect to the Indemnification Claim without the Indemnified Party’s prior
written approval, unless (i) the terms of such settlement provide for a full and
complete release by the third-party claimant of the claims that are the subject
of such Action in favor of the Indemnified Party, (ii) the Indemnitor does not
admit or otherwise acknowledge in writing to the relevant court of Governmental
Entity or third-party claimant any liability, wrongdoing or misconduct on behalf
of the Indemnified Party or any of its Affiliates and (iii) such settlement is
only for money damages that are paid by Indemnitor and does not include any
equitable relief. If the Indemnified Party gives an Indemnitor notice of an
Indemnification Claim and the Indemnitor does not, within thirty (30) days after
such notice is given, (i) give notice to the Indemnified Party of its election
to assume the defense of the Action or Actions subject to such Indemnification
Claim and (ii) thereafter promptly assume such defense, then the Indemnified
Party may conduct the defense of such Action, provided, however, that the
Indemnified Party will not agree to the entry of any judgment or enter into any
settlement or compromise with respect to the Action or Actions subject to any
such Indemnification Claim without the prior written consent of the Indemnitor
(which consent shall not be unreasonably withheld or delayed). The Indemnitor
may participate in any defense or settlement controlled by the Indemnified Party
pursuant to this Section 11.3(a) and the Indemnitor shall bear its own costs and
expenses with respect to such participation.

(c) If any Indemnified Party becomes aware of any circumstances that it
reasonably expects would give rise to an Indemnification Claim for any matter
not involving an Action, then such Indemnified Party shall promptly (i) notify
the Indemnitor and (ii) deliver to the Indemnitor a written notice
(A) describing in reasonable detail the nature of and the facts giving rise to
the circumstances giving rise to the Indemnification Claim and (B) to the extent
known at such time, including the Indemnified Party’s estimate of the amount of
Damages (including the method of calculation thereof) that may arise from such
circumstances (it being understood that in no event shall such estimate limit
any claim for Damages hereunder). Failure to notify the Indemnitor in accordance
with this Section 11.3(c) will not relieve the Indemnitor of any liability that
it may have to the Indemnified Party, except to the extent (1) the Indemnified
Party is materially prejudiced by the Indemnified Party’s failure to give such
notice or (2) the Indemnified Party fails to notify the Indemnitor of such
Indemnification Claim in accordance with this Section 11.3(c) prior to the
Survival Expiration Date, except to the extent the Indemnification Claim relates
to Section 12.18 hereof and is made pursuant to Section 11.2(b)(iii) hereof.

 

41



--------------------------------------------------------------------------------

(d) At the reasonable request of the Indemnitor or the Indemnified Party, each
such party shall grant the other party and its representatives, upon reasonable
prior notice, all reasonable access to the books, records, employees and
properties of such Indemnified Party to the extent reasonably related to the
matters to which the applicable Indemnification Claim relates. All such access
shall be granted during normal business hours and shall be granted under the
conditions which shall not unreasonably interfere with the business and
operations of such Indemnified Party.

11.4 Limitations on Indemnification Liability. Notwithstanding any provision of
this Agreement to the contrary, any claims an Indemnified Party makes under this
Article XI will be limited as follows:

(a) Indemnification Cap. The aggregate amount of Damages for which the Purchaser
Indemnified Parties shall be entitled to indemnification pursuant to
Section 11.2(a) will not exceed the sum of Four Million Two Hundred Eighteen
Thousand Seven Hundred Fifty Dollars ($4,218,750) (the “Indemnification
Amount”).

(b) Claims Basket. The Purchaser Indemnified Parties shall not be entitled to
indemnification pursuant to this Article XI with respect to any claim for
indemnification pursuant to clause (i) of Section 11.2(a) unless and until the
amount of Damages (excluding costs and expenses of the Purchaser Indemnified
Parties incurred in connection with making such claim under this Agreement)
incurred by the Purchaser Indemnified Parties that are the subject of such claim
(or any series of related claims arising out of similar circumstances) exceeds
Fifty Thousand Dollars ($50,000) (the “Per-Claim Basket”), and the Purchaser
Indemnified Parties shall only be entitled to indemnification pursuant to this
Article XI with respect to any claim for indemnification pursuant to clause
(i) of Section 11.2(a) to the extent the aggregate amount of all Damages
(excluding costs and expenses of Purchaser Indemnified Parties incurred in
connection with making such claim under this Agreement) incurred by the
Purchaser Indemnified Parties for which the Purchaser Indemnified Parties are
entitled to indemnification pursuant to this Article XI (excluding amounts below
any applicable Per-Claim Basket) exceeds Two Hundred Eighty One Thousand Two
Hundred Fifty Dollars ($281,250) (the “Basket Amount”), and then only to the
extent of such excess.

(c) Assignment of Claims. If any Indemnified Party receives any indemnification
payment pursuant to this Article XI, at the election of the Indemnitor, such
Indemnified Party shall use commercially reasonable efforts to assign to the
Indemnitor all of its claims for recovery against third persons as to such
Damages, whether by insurance coverage, contribution claims, subrogation or
otherwise.

(d) Purchaser Waived Breach. In the event that (i) Purchasers obtain knowledge
prior to the Closing of any inaccuracy or breach of any representation or
warranty of Sellers contained in this Agreement that would give Purchasers the
right to not consummate the Closing under Section 5.2 (a “Purchaser Waived
Representation”), (ii) Purchasers notify Sellers of such inaccuracy or breach
and Sellers acknowledge in writing prior to the Closing that Purchasers have
such right to not consummate the Closing, and (iii) Purchasers nonetheless
proceed with and consummate the Closing, then Purchasers and any Purchaser
Indemnified Party shall be deemed to have waived and forever renounced any right
to assert a claim for indemnification under this Article XI for, or any other
claim or cause of action under this Agreement, at law or in equity on account of
any such Purchaser Waived Representation.

 

42



--------------------------------------------------------------------------------

(e) Consequential and Punitive Damages. No Indemnified Party shall be entitled
to indemnification for any consequential or punitive Damages related to the
breach or alleged breach of this Agreement, or claims for lost profits and/or
diminution in value.

(f) Tax Treatment of Indemnity Payments. It is the intention of the parties to
treat any indemnity payment made under this Agreement as an adjustment to the
Purchase Price for all federal, state, local and non-United States Tax purposes,
and the parties agree to file their Tax Returns accordingly, except as otherwise
required by applicable Law or a final determination.

11.5 No Duplication. Any liability for indemnification under this Agreement
shall be determined without duplication of recovery due to the facts giving rise
to such liability constituting a breach of more than one representation,
warranty, covenant or agreement. Without limiting the foregoing, all Damages for
which any Indemnified Party would otherwise be entitled to indemnification under
this Article XI shall be reduced by the amount of any indemnification payments
or other recoveries actually received by such Indemnified Party from any third
party, net of any costs incurred by the Indemnified Parties in recovering such
amounts.

11.6 Mitigation. An Indemnified Party shall use commercially reasonable efforts
to mitigate any Damages for which it is entitled to indemnification pursuant to
this Article XI.

11.7 Indemnification Sole and Exclusive Remedy. Following the Closing, except
for the remedies described in Section 12.2 (which shall not include any action
for monetary damages) and in the case of fraud, indemnification pursuant to this
Article XI shall be the sole and exclusive remedy against Sellers in the case of
the Purchaser Indemnified Parties and the sole and exclusive remedy against
Purchasers in the case of the Seller Indemnified Parties, related to or arising
from any breach of any representation, warranty, covenant or agreement contained
in, or otherwise pursuant to, this Agreement which survives Closing, excluding
covenants contained herein which are to be performed after the Closing Date.

ARTICLE XII

MISCELLANEOUS

12.1 Brokers. Each Party hereby represents and warrants to the other Party
hereto that it has dealt with no broker, salesman, finder or consultant with
respect to this Agreement or the transactions contemplated hereby other than
(a) J.P. Morgan, whose fees shall be paid by Sellers, and (b) any other broker,
salesman, finder or consultant whose fees are paid by such Party.

12.2 Specific Performance. Subject to the terms of Section 10.3 hereof, the
Parties hereto agree that irreparable damage, for which monetary damages (even
if available) would not be an adequate remedy, would occur in the event that the
Parties hereto intentionally and materially breach their obligations under this
Agreement (including intentionally and

 

43



--------------------------------------------------------------------------------

materially failing to take such actions as are required of it hereunder to
consummate the transactions contemplated herein). Accordingly, the Parties
acknowledge and agree that, except as otherwise expressly provided in
Section 10.3, the Parties shall be entitled to an injunction, specific
performance and other equitable relief to prevent any such intentional and
material breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity. Each Party agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other Party has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or in equity. Any
Party seeking an injunction or injunctions to prevent any such intentional and
material breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

12.3 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned by any Party without the
prior written consent of the other Party hereto; provided, however, no such
consent shall be required in the event of an assignment by Purchasers, in whole
or in part, prior to the Closing Date of its rights or obligations hereunder to
an entity which is Controlled by Purchasers, provided, however, that no such
assignment shall relieve Purchasers of their obligations hereunder.

12.4 Entire Agreement. This Agreement (together with all schedules and exhibits
hereto) supersedes any other agreement, whether written or oral, which may have
been made or entered into by the Parties hereto relating to the matters
contemplated hereby, and constitutes the entire agreement of the Parties. Except
as expressly set forth in this Agreement, no Party hereto is making any
representations or warranties, express or implied, as to such Party or the Real
Property.

12.5 Amendments and Waivers. This Agreement may be amended, modified,
superseded, or canceled, and any of the terms, representations, warranties or
covenants hereof may be waived, only by written instrument executed by the
Parties hereto or, in the case of a waiver, by the Party waiving compliance.

12.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

12.7 Successors and Assigns, No Third Party Beneficiaries. This Agreement shall
be binding upon, inure to the benefit of, and may be enforced by, each of the
Parties to this Agreement and its successors and permitted assigns and nothing
herein express or implied shall give or be construed to give any person or
entity, other than the parties hereto and such assigns, any legal or equitable
rights.

12.8 Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York.

12.9 Submission to Jurisdiction. Each Purchaser and each Seller irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York and
the United States

 

44



--------------------------------------------------------------------------------

District Court for the Southern District of New York, in each case sitting in
New York County, New York, for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transaction contemplated hereby.
Each Purchaser and each Seller further agrees that service of any process,
summons, notice or document by U.S. registered mail to such Party’s respective
address set forth above shall be effective service of process for any action,
suit or proceeding with respect to any matters to which it has submitted to
jurisdiction as set forth above in the immediately preceding sentence.
Purchasers and Sellers irrevocably and unconditionally waive trial by jury and
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of New York and the United States
District Court for the Southern District of New York, in each case sitting in
New York County, New York, and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

12.10 Cooperation and Further Assurances. Sellers and Purchasers agree to
execute any further instruments or perform any acts which are or may become
reasonably necessary to carry out the intent of this Agreement.

12.11 Severability. Each provision of this Agreement shall be considered
separable, and if, for any reason, any provision or provisions hereof are
determined to be invalid, illegal or unenforceable, such invalidity, illegality
or unenforceability shall attach only to such provision and shall not in any
manner affect or render illegal, invalid or unenforceable any other provision of
this Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.

12.12 Headings. Section titles are for convenience of reference only and shall
not control or alter the meaning of this Agreement set forth in the text.

12.13 Bulk Sales Laws. Purchasers and Sellers hereby waive compliance by the
other with the provisions of any bulk sales, bulk transfer or similar laws of
any jurisdiction that may otherwise be applicable with respect to the sale of
all or any portion of the Real Property to Purchasers.

 

45



--------------------------------------------------------------------------------

12.14 Notices. All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and shall be (a) personally
delivered, (b) delivered by express mail, Federal Express or other comparable
overnight courier service, or (c) faxed (and confirmed by telephone), as
follows:

To Purchasers:

c/o MPT Operating Partnership, L.P.

1000 Urban Center Drive, Suite 501

Birmingham, Alabama 35242

Facsimile: (205) 969-3756

Attention: Legal Department

with a copy thereof to:

Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.

420 20th Street North, Suite 1400

Birmingham, Alabama 35203

Facsimile: (205) 322-8007

Attention: Thomas O. Kolb, Esq.

To Sellers:

c/o IASIS Healthcare LLC

117 Seaboard Lane

Building E

Franklin, Tennessee 37067

Facsimile: (205) 969-3756

Attention: General Counsel

with a copy thereof to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Facsimile: (212) 735-2000

Attention: Neil Rock, Esq.

To Escrow Agent:

Fidelity National Title Insurance Company

National Commercial Services

1400 Post Oak Blvd., Suite 740

Houston, Texas 77056

Facsimile: (713) 623-4406

Attention: Lolly Avant

All notices (A) shall be deemed to have been given on the date that the same
shall have been received in accordance with the provisions of this Section and
(B) may be given either by a Party or by such Party’s attorneys. Any Party may,
from time to time, specify as its address for purposes of this Agreement any
other address upon the giving of written notice thereof to the other Party.

 

46



--------------------------------------------------------------------------------

12.15 Dates; Time of the Essence. If any date set forth in this Agreement for
the delivery of any document or the happening of any event (other than the
Closing Date) should, under the terms hereof, fall on a day that is not a
Business Day, then such date shall be automatically extended to the next
succeeding Business Day. Time is of the essence with respect to the each of the
covenants and obligations to be performed by the Parties hereunder.

12.16 Commercially Reasonable Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, each of the Parties agree to use
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other Parties
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated herein.

12.17 Alternative Transaction Structure. Purchasers agree to consider in good
faith and cooperate with Sellers to implement any alternative transaction
structures proposed by Sellers in order to mitigate potential adverse tax
consequences to Sellers, provided that such alternative transaction structure is
without cost or increased liability to Purchasers (including, without
limitation, with respect to Taxes) and without any delay in the performance of
any of the obligations of the Parties under this Agreement. The parties hereto
acknowledge and agree that the failure to agree to and implement such an
alternative transaction structure mutually acceptable to Sellers and Purchasers
shall not constitute a breach of this Agreement or failure of a condition
precedent to Sellers’ obligations to close under Section 5.1(b).

12.18 Public Interest Covenants. From and after the consummation of the Closing
hereunder, Purchasers shall be obligated to ensure that an entity comprising
Buyer (as defined on Exhibit E attached hereto) continues to comply with the
“Public Interest Covenants” applicable to the Glenwood Facility and set forth on
Exhibit E hereto for as long compliance therewith is required by the terms
thereof, and shall ensure that each subsequent owner or Person in control of the
Glenwood Facility shall comply with such Public Interest Covenants to the extent
required by such Public Interest Covenants. Purchasers’ obligation under this
Section 12.18 shall survive until compliance with the Public Interest Covenants
is no longer required by the terms thereof.

12.19 Press Releases. All pre-Closing publicity concerning the transactions
contemplated by this Agreement shall be jointly planned, coordinated and
released by and among the Parties and neither Party shall have the right to
identify the other Party to this transaction or the Facilities or the location
thereof without the prior written consent of the other Party hereto; provided,
however, that, notwithstanding any provision hereof to the contrary, a Party
may, without the prior consent of the other Parties hereto, on or after
August 14, 2013, issue or cause publication of any such press release or public
announcement to the extent that such Party reasonably determines, after
consultation with outside legal counsel, such action to be required by law or by
the rules of any applicable self-regulatory organization (including, without
limitation, federal and state securities laws and the rules and regulations of
the NYSE or NASDAQ).

[NO FURTHER TEXT ON THIS PAGE]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

SELLERS: MOUNTAIN VISTA MEDICAL CENTER, LP, a Delaware limited partnership IASIS
GLENWOOD REGIONAL MEDICAL CENTER, LP, a Delaware limited partnership THE MEDICAL
CENTER OF SOUTHEAST TEXAS, LP, a Delaware limited partnership By:  

/s/ William A. Stokes

  Name: William A. Stokes   Title: Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

PURCHASERS: MPT OF MESA, LLC, a Delaware limited liability company MPT OF PORT
ARTHUR, LLC, a Delaware limited liability company MPT OF WEST MONROE, LLC, a
Delaware limited liability company By: MPT Operating Partnership, L.P., its sole
member By:  

/s/ R. Steven Hamner

  Name: R. Steven Hamner   Title: Executive Vice President and CFO

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Deposit and its responsibilities hereunder and to
evidence its consent to serve as Escrow Agent in accordance with the terms of
this Agreement.

 

ESCROW AGENT: FIDELITY NATIONAL TITLE INSURANCE COMPANY By:  

/s/ Lolly Avant

  Name: Lolly Avant   Title: VP, Manager